Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4370 Page 1 of 65



  1   MATTHEW E. SLOAN (SBN 165165)
      matthew.sloan@probonolaw.com
  2   MATTHEW J. TAKO (SBN 307013)
      matthew.tako@probonolaw.com
  3   RAZA RASHEED (SBN 306722)
      raza.rasheed@probonolaw.com
  4   AGNES N. ANIOL (SBN 324467)
      agnes.aniol@probonolaw.com
  5   300 South Grand Avenue, Suite 3400
      Los Angeles, California 90071-3144
  6   Telephone: (213) 687-5000
      Facsimile: (213) 687-5600
  7
      Attorneys for Amicus Curiae
  8   Everytown for Gun Safety Support
      Fund
  9
 10
 11                        UNITED STATES DISTRICT COURT
 12                      SOUTHERN DISTRICT OF CALIFORNIA
 13
      JAMES MILLER, et al.,                       CASE NO.: 3:19-cv-01537-BEN-
 14                                               JLB
                               Plaintiffs,
 15                                               APPENDIX OF SELECTED
                   v.                             PUBLICLY AVAILABLE
 16                                               AUTHORITIES IN SUPPORT OF
      XAVIER BECERRA, in his official             BRIEF OF AMICUS CURIAE
 17   capacity as Attorney General of the         EVERYTOWN FOR GUN SAFETY
      State of California, et al.,                SUPPORT FUND IN SUPPORT OF
 18                                               DEFENDANT’S OPPOSITION TO
                               Defendants.        PLAINTIFFS’ MOTION FOR
 19                                               PRELIMINARY INJUNCTION
 20                                               Hearing Date:      February 6, 2020
                                                  Hearing Time:      2:00 p.m.
 21                                               Courtroom:         5A
                                                  Judge:             Hon. Roger T.
 22                                                                  Benitez
 23
 24
 25
 26
 27
 28
       APPENDIX OF SELECTED PUBLICLY AVAILABLE AUTHORITIES IN SUPPORT OF BRIEF OF AMICUS
      CURIAE EVERYTOWN FOR GUN SAFETY SUPPORT FUND IN SUPPORT OF DEFENDANT’S OPPOSITION
                       TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4371 Page 2 of 65



  1                                          INDEX OF AUTHORITIES
  2                                            STATUTES
  3 1837 Ala. Sess. Laws 7 ................................................................................................. 1
  4 1837-1838 Tenn. Pub. Acts 200 ................................................................................... 2
  5 1879 Tenn. Pub. Acts 136, ch. 96, § 1 .......................................................................... 4
  6 1881 Ark. Acts 192 ....................................................................................................... 6
  7 1903 S.C. Acts 127-28 .................................................................................................. 8
  8 1907 Ala. Sess. Laws 80 ............................................................................................. 10
  9 1909 Me. Laws 141 .................................................................................................... 11
 10 1911 N.Y. Laws 442 ................................................................................................... 13
 11 1912 Vt. Acts & Resolves 310 ................................................................................... 18
 12 1913 Iowa Acts 307, ch. 297, § 2 ............................................................................... 19
 13 1913 Minn. Laws 55 ................................................................................................... 24
 14 1927 Mich. Pub. Acts 887-89 ..................................................................................... 25
 15 1927 R.I. Pub. Laws 256-59 ....................................................................................... 33
 16 Report of Firearms Committee, Handbook of the National Conference on
          Uniform State Laws and Proceedings of the Thirty-Eighth Annual
 17       Meeting (1928) ................................................................................................. 37
 18 Act of July 8, 1932, ch. 465, §§ 1, 14, 47 Stat. 650 ................................................... 48
 19 1933 Cal. Stat. 1169 ................................................................................................... 52
 20 1933 Minn. Laws 232 ................................................................................................. 55
 21 1933 Ohio Laws 189 ................................................................................................... 58
 22 1934 Va. Acts 137 ...................................................................................................... 60
 23
 24
 25
 26
 27
 28                                                               i
        APPENDIX OF SELECTED PUBLICLY AVAILABLE AUTHORITIES IN SUPPORT OF BRIEF OF AMICUS
       CURIAE EVERYTOWN FOR GUN SAFETY SUPPORT FUND IN SUPPORT OF DEFENDANT’S OPPOSITION
                        TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4372 Page 3 of 65



                                                         7                                        1887.

           Treasurer of the State, to deposit in the Bink of the State and its'rreasurer to
           several branches, all that portion of the public revenue of the United depoet the
           States, which he has received or which he may hereafter receive, as enue in the
           the portion of Alabama, in the following proportion: One fifth in B""ce"
           the Bank of the State at Tuscaloosa, one fifth in the Branch Bank at
           Montgomery, one fifth in the Branch Bank at Mobile, one fifth in
           the Branch Bank at Decatur, and one fifth in the Branch Bank at
           Huntsville; taking therefor certificates of deposite, and all laws or
           parts of laws, contravening the provisions of this act, be and the same
           are hereby repealed: Provided,That the amount of the surplus rev-
           enue already received and which may hereafter be received, shall be
           deposited in said Bank and its Branches, in the above and foregoing
           proportions, on or before the first day of May next.
                                                      Approved June 30, 1837.
           No. 11.]                                 AN ACT
                                      To suppress the use of Bowle Knives.
             Section 1. Be it enacted by the Senate and House of Represen-
           tatives of the State of AYlabana in General dssenbly convened,
           That if any person carrying any knife or weapon, known as Bowie Penally for
           Knives or Arkansaw Tooth-picks, or either or any knife or weapon Bo knives
           that shall in form, shape or size, resemble a Bowie Knife or Ar-
           hansaw Tooth-pick, on a sudden rencounter, shall cut or stab anoth-
           er with such knife, by reason of which he dies, it shall be adjudged
           murder, and the offender shall suffer the same as if the killing had
           been by malice aforethought.
              Sec. 2. A.nd be itfurther enacted, That for every such weapon, ingPermn.soi.Itowle
           seld or given, or otherwise disposed of in this State, the person selling, knives to be
           giving or disposing of the satne, shall pay a tax of one hundred dol- taxed.
           Ias,"to be paid into the county Treasury; and if any person so selling,
           giving or disposing of such weapon, shall fail to give in the same in
           his list of taxable property, lie shall be subject to the pains and pan-
           alties of perjury.                         Approved June 30, 1837.
           [No. 12.1                                 AN ACT
                       To enlarge the prison bounds in the different counties in this State:
             Section 1. Be it enacted by the Senate and House of Represen-
           tatives of the State of Alabama in General Assembly convened,
           That the several sections of an act passed in the year 1824, requiring
           the Judge of the county court and commissioners of roads and rev-
           enue, to mark and lay out the bounds of prisoners, be and the same Prison bounds
           is hereby repealed, and that from and after the passage of this act, enlarged.
           the bounds of the different counties shall be the limits within which
           prisoners confined for debt shall be restricted, on entering into bond,
           as now required by law, to keep within the prison bounds; and
           hereafter the plaintiffs in suits shall not be compelled to pay the sus-
           tenance and support of prisoners who take the benefit of the bounds.
                                                       Approved June 30, 1837.
           [No. 13.]                               AN ACT
           For the relief of the purchasers of the Sixteenth Section, Township four, Range shl,
                            West, In the county of Lawrence andfor other purposes.
             Section 1. Be it enacted by the Senate and House of Represen-
           tatives of the State of .Alabamain GeneralAssembly convened,
           That the President and Directors of the Branch of the Bank of the


                                                                                                          App. 1
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4373 Page 4 of 65

                                                           200

                           to perform the duties enjoined on them by- the second sec-
                           tion of an act, passed at Nashville, the 19th of Febr.u-
                           ary, 1836, chapter XLVIll, that it shall he the duty of
                           the several county surveyors to do and perform said services
                           within their respective counties, and that said county sur-
                           veyors shall be allowed the same fees, and be subject to the
                           same penalties that said principal surveyors were entitled to,
                           and liable for, in processio.iiig said lands, and that said
                           county surveyors shall return a plat and certificate of each
                           tract so processioned by them to the entry taker of the
                           county, who shall forthwith record the same in his survey
                           book, for which services the said entry taker shall be allowed
                           the same fees as for other services of the same kind, and
                           that said several tracts of land shall be liable to attachment
                           and final judgment for all expenses in processioning and
                           rccording the sano.
                                                           JOH1N COCKE,
                                                 Speaker oj the House of Representatives.
                                                           TERRY -I. CAEIAL,
                                                                  Speakcr (f the Senate.
                              Passed January I3th, 1838.



                                            CHAXPTER CXXXVII.

                          An Act to suppress the sale and use of IowieKnives and ArLansas Tooth
                                                      Picks in this State.

                              SEcToN     1. Be it enacted by the General Assembly of
                           the State of Tennessee, That if any merclani, pedlar, jew-
              soid or ginL eller, confectioner, grocery keeper, or other person or per-
              away           sons whatsoever, shall sell or oftr to sell, or shall bring
                             into this State, for the purpose of selling, giving or dispos-
                             ing of in any other manner whatsoever, any Bowie knife or
                             knives, or Arkansas tooth picks, or any knife or weapon
                             that shall in form, sh.,pe or size resemble a Bowie knife or
                             any Arkansaw tooth pick, such merchant, pedlar, jeweller,
                             confectioner, grocery keeper, or other-person or persons
                             for every such Bowie knifh or knives, or weapon that shall
                             in form, shape or size resemble a Bovie knife or Arkansas
                             tooth pick so sold, given or otherwise disposed of, or of'er-
                             ad to be sold, given or otherwise disposed of, shall be guilty
                             of a misdemeanor, and upon conviction thereof upon indict-
                             ment or presentmeut, shall be fined in a sum not less than
                             one hundred dollars, nor more than five hundred dollars, and
                             shall be imprisoned in the county jail for a period not less
                             than one mouth nor more than six months.
                                Svc. 2.tooth
              N'ottn be worn Arkansas       That  if any
                                              pick,      person shall vear any Bowie knife,
                                                     or other, knife or weapon that shall in


                             Digitized from Best Copy Available
                                                                                              App. 2
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4374 Page 5 of 65
                                           201

          forn, shape or size resemble a Bowie knife or Arkansas
          tooth pick under his clothes, or keep the same concealed
          about his person, such person shall be guilty of a misdemea-
          nor, and upon conviction thereof shall b2 fined in a sum
          not less than two hundred dollars, nor more than five hunl-
          dred dollars, and :hall he imnprsoned in the county jail not
          less than three moilhs Ind[not more th alt six 11101nts.
             Suc. 3. Tha1t ifany person shall maliciously draw or mom                     ?W:
         attempt to draw anly        iowie ife, Arkansa   tooth pick,             inW
         or any knife or weapon that shall in furn, sihape or size re-
         semble a B.owie knife or Arkansas tooth pick, from under
         his clothes or froi any place of corecahinent about his per-
         son, for the purpose of sticking, cutting, awing, or ntinu-
          dating any othor person, such person so drawing or attempt-
         ing to dravw, shall he guilty of a felon~y, and upon convic-
         tion thereof shall he confined in the jail and penitentiary
         house of this 'State for a period of time not less thani three!
         years,   1101 1110,0 thall five years.
             SPC. 4. That if mily persont.
                                             CyPt!!"' iiy kilft or wea-
                                               .              .               rpnityfor   tifu3
         pon known i a oniwic kit,        .rkilans tooth pick, or any wer,
         knife or wiwpon tat sHali ill Annill, shai) or o       eix0nSmillo a
          Biowi kUife, on a milt reticouiter, shall cut or stath ano-
         th0r pCSirll WIui) S10 kilfe: or wO:apon, lihetilO death en-
         sties or fl 1,sci 1iirson So                   (tittig, Shal be
                                                    oralu!
                                                    Oi'
         guilty of a filoniy, and upon coivicion threof shl:1l     be (on-
         hini it the jail Ii                   hoIse oif tils State, lor a
                                pInfItenti lViary
         period of time not less than three years, nor more ttan fil-
         teen yeors.
            S 1:c . 5. That this act shall he in forc fron and after orpeiwlon,
         the first day of y.arch next. A'nl it shall h the dity of the
         several jdpes of thWcircuit cotis in ti        State to give lie
         same in charge to thet grand Jury eveiy titnt of tie respec-
         live courts, a:nd alty iviil oflicer who shall arrestianid prose-
         cMte to coiictionl    anid pun11 ismittenIt anty perlSon guilty of any
         of the ofiences enumerated in this nwt, shall he entitled to
         the sum of fifly                                of' costs, and
                          dollars, to be taxed in the hill
         the attorney geiieral shall be cnitlel to a tax lee of twenty
         dollars in ach case, when a deltudant shall be convicted,
         ad no pro-cecutor required ont any presentment or indict-
         ment for any of the oilbuces einnerated in this act.
                                         JOHN COCKE,
                          Speaker of the House of Representatives.
                                    TERRY H. CAIAL,
                                            Speaker of the Senate.
           Passed January 27th, 1838.
                                         26




                                 Digitized from Best Copy Available
                                                                                                  App. 3
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4375 Page 6 of 65




                                                [ 135 ]



                                    CHAPTER XCV.
                AN ACT to change the day in which the Criminal Docket shall be
                          taken up for Marshall County, Tennessee.

                   SECTION 1. Be it enacted by the General Assembly of the
                State of Tennessee, That an Act passed March 22nd,1877,
                entitled, "An Act to repeal the Act establishing a Crim-
                inal Court in the counties of Williamson, Maury, Giles
                and Marshall," be so amended that Section 5 of said Act
                shall hereafter read, that the Criminal Docket shall be
                taken up on the second Monday of the term of court, in-
                stead of the first Thursday of the term, as heretofore fixed
                by said Act, and that the second Monday of the term shall
                be the day on which the criminal part of said term of
                court shall commence for said Marshall County hereafter.
                   SEC. 2. Be it further enacted, That this Act take ef-
                fect from and after its passage, the public welfare re-
                quiring it.
                   Passed March 14,.1879.
                                                  H1. P. FOWLKES,
                                 Speaker of the House oj Representatives.
                                                           J. R. NEAL,
                                                    Speaker of the Senate.
                  Approved March 17, 1879.
                                         ALBERT S. MARKS,
                                                                     Governor.




                                   CHAPTER XCVI.
                            AN ACT to Prevent the Sale of Pistols.

                 SECTION 1. Be it enacted by the General Assembly of
               the State of Tennessee, That it shall be a misdemeanor for
               any person to sell, or offer to sell, or to bring into the




                                                                                 App. 4
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4376 Page 7 of 65



                                      [ 136 ]
                State for the purpose of selling, giving away, or other-
                wise disposing of belt or pocket pistols, or revolvers, or any
                other kind of pistols, except army or navy pistol; Pro-
     sgarn pswoisvided that this Act shall not be enforced against any per-
         keman. sons now having license to sell such articles
                                                                    until the
                expiration of such present license.
                   SEC. 2. Be it further enacted, That any person guilty
                of a violation of this Act, shall be subject to presentment
                or indictment, and on conviction, shall pay a fine of not
    PenaW.         less than twenty-five nor more than one hundred dollars,
                   and be imprisoned at the discretion of the court.
                       SEC. 3. Be it further enacted, That it shall be the duty
                   of the Criminal and Circuit Judges, and other Judges
     J udges      twhose courts have criminal jurisdiction, to give this Act
    ehlme.         specially in charge to the grand jury at each term of the
                   court.
                       SEC. 4. Be it further enacted, That it shall be the duty
                   of the grand juries to send for witnesses, in all cases where
                   they have good reason to believe, that the provisions of
    p.1n     J'     this Act have been violated. And upon satisfactory evi-
                    dence of its violation, they shall make presentments of the
                    same without a prosecutor.
                       SEC. 5. Be it further enacted, That all laws and parts
                    of laws in conflict with this Act be, and the same are
                    hereby repealed.
                       SEC. 6. Be it further enacted, That this Act shall take
                    effect from and after its passage, the public welfare re-
                    quiring it.
                       Passed March 14, 1879.
                                                       H. P. FOWLKES,
                                   Speaker of the House of Representatives.
                                                              J. R. NEAL,
                                                        6'peaker of the Senate.
                      Appioved March 17, 1879.
                                             ALBERT S. MARKS,
                                                                   Governor.




                                      CHAPTER XCVII.
                             AN ACT to amend the Law Taxing Wagons.

                      SECTION    1. Be it enacted by the General Assembly of
                    the State of Tennessee, That sub-Section 38 of Section 553a




                                                                                   App. 5
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4377 Page 8 of 65


                                        ACTS    OF ARKANSAS.                             191

           buildings and grounds shall hereafter be used exclusively for
           State purposes, the title to the same being in the State.
              SEC. 2.   That this act take effect and be in force thirty days
           after its passage, allowing that time for said county to vacate
           said rooms, &c.
              Approved, April 1st, 1881.




                                            No.     XC VI.
                       'AN ACT To Preserve the Public Peace and Prevent Crime.
           -bECTION
              I   Carrying of certain weapons constituted a misdemeanor; proviso, excepting
                    officers, and persons journeying.
              2   Carrying such weapons otherwise than in the hand, a misdemeanor.
              3   Selling or disposing of such weapons, a misdemeanor.
              4   Violation of act punishable by fine from $50 to $200.
              5   Justices of the Peace knowing of violations of provisions of act and refusing
                    to proceed, to be fined and removed.
              6   Same penalty denounced any other officer knowing of such offense.
              7   Violators of act how proceeded against.
              8   Conflicting laws repealed; act in force 90 days after passage.

           Beit enacted by the General Assembly of the State of Arkansas:
             SECTION     1. That any person who shall wear or carry, in
            any manner whatever, as a weapon, any dirk or bowie knife,
            or a sword, or a spear in a cane, brass or metal knucks,
            razor, or any pistol of any kind whatever, except such pistols
            as are used in the army or navy of the United States, shall be
            guilty of a misdemeanor; Provided, That officers, whose duties
            req.uire them to make arrests, or to keep and guard prisoners,
            together with the persons summoned by such officers, to aid
            them in the discharge of such duties, while actually engaged
            in such duties, are exempted from the provisions of this act.
            Provided, further, That nothing in this act be so construed as
            to prohibit any person from carrying any weapon when upon a
           journey, or upon his own premises.




                                                                                                  App. 6
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4378 Page 9 of 65


             192                  ACTS   OF ARKANSAS.

                SEc. 2. Any person, excepting such officers, or persons on
             a journey, and on his premises, as are mentioned in section one
             of this act, who shall wear or carry any such pistol as in [is]
             used in the army or navy of the United States, in any manner
             except uncovered, and in his hand, shall be deemed guilty of as
             misdemeanor.
                SEC. 3. Any person who shall sell, barter or exchange, or
             otherwise dispose of, or in any manner furnish to any person
             any person any dirk or bowie knife, or a sword or a spear in a
             cane, brass or metal knucks, or any pistol, of any kind whatever,
             except such as are used in the army or navy of the United
             States, and known as the navy pistol, or any kind of cartridge,
             for any pistol, or any person who shall keep any such arms or
             cartridges for sale, shall be guilty of a misdemeanor.
                SEC. 4. Any person convicted of a violation of any of the
             provisions of this act, shall be punished by a fine of not less
             than fifty nor more than two hundred dollars.
                SEC. 5. Any justice of the peace in this State, who, from
             his own knowledge, or from legal information, knows, or has
             reasonable grounds to believe, any person guilty of the viola-
             tion of the provisions of this act, and shall fail or refuse to
             proceed against such person, shall be deemed guilty of a non-
             feasance in office, and upon conviction thereof, shall be pun-
             ished by the same fines and penalties as provided in section
             four of this act, and shall be removed from office.
                SEC. 6.    Any officer in this State, whose duty it is to make
             arrests, who may have personal knowledge of any person car-
             rying arms contrary to the provisions of this act, and shall fail
              or refuse to arrest such person and bring him to trial, shall be
             punished, as provided in section four of this act.
                 SEC. 7. All persons violating any of the provisions of this
              act may be prosecuted in any of the courts of this State, hav-
             ing jurisdiction to try the same.
                 SEC. 8.   All laws or parts of laws, in conflict with the pro-
             visions of this act are hereby repealed, and this act to take
             effect and be in force ninety days after its passage.
                Approved, April 1st, 1881.




                                                                                  App. 7
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4379 Page 10 of 65




                              OF SOUTH CAROLINA.                                           127

        the foregoing Sections of this Act shall be deemed guilty of a           A. D. 1903.

        misdemeanor, and, on conviction thereof, shall be punished by
        fine of not exceeding one hundred dollars, or by imprison-
        ment not exceeding thirty days, or by both fine and imprison-
        ment, in the discretion of the Court.
           SEC. 4. This Act shall be of force and effect from and after
         April first, 1903.
            SEC. 5. All Acts and parts of Acts in conflict with this Act
         be, and the same are hereby, repealed.
           Approved the 23d day of February, A. D. 1903.




                                       No. 86.
         AN ACT    To AMEND AN ACT ENTITLED "AN AcT To AMEND
              SECTION I OF AN ACT ENTITLED 'AN ACT To REGULATE
              THE CARRYING, MANUFACTURE AND SALE OF PISTOLS, AND
              TO MAKE A VIOLATION OF THE SAME A MISDEMEANOR,'
              APPROVED 20TH OF FEBRUARY, I9OI, BY STRIKING OUT
              CERTAIN WORDS AND INSERTING OTHER WORDS IN LIEU
              THEREOF," APPROVED FEBRUARY 25TH, 1902, BY PROHIB-
              ITING LEASING, RENTING, BARTERING, EXCHANGING AND
              HANDLING PISTOLS.

           SECTION I. Be it enacted by the General Assembly of the               Actof25Feb.,
         State of South Carolina, That an Act entitled "An Act to               1cts,Vol. 213o
         amend Section I of an Act entitled 'An Act to regulate the             amended.

         carrying, manufacture and sale of pistols, and to make a viola-
         tion of the same a misdemeanor,' approved 20th of February,
         1901, by striking out certain words and inserting other words
         in lieu thereof," approved February 25, 1902, be amended by
         inserting after the words "offer for sale" and before the words
         "or transport for sale," the following words, "lease, rent, barter,
         exchange, handle;" so that said Section, when amended, shall
         read as follows:
            Section I. That from and after the first day of July, 1902, it Manufacture,
                                                                             sale, and car-
         shall be unlawful for any one to carry about the person, whether rying of cer-
                                                                             t a in  pistols
         concealed or not, any pistol less than twenty inches long and proh i bited.
                                                                             O;r i m inalI
         three pounds in weight; and it shall be unlawful for any per- Code              129,
         son, firm or corporation to manufacture, sell or offer for sale, amend




                                                                                                 App. 8
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4380 Page 11 of 65




          128                                STATUTES AT LARGE

           A. D. 1903.     lease, rent, barter, exchange, or transport for sale or into this
                           State, any pistol of less- length and weight..   Any violation of
                           this Section shall be punished by a fine of not more than one
                           thousand dollars, or imprisonment for not more than two years;
                           and in case of a sale by a person, firm or corporation, the sum
                           of one hundred dollars shall be forfeited to and for the use of
                           the school fund of the County wherein the violation takes
                           place, to be recovered as other fines and forfeitures: Provided,
                           This Act shall not apply to peace officers in the actual discharge
                           of thelir duties, or to carrying or keeping of pistols by persons
                           while on their own premises.
                             Approved the 2d day of March, A. D. 1903.



                                                       No. 87.
                           AN ACT To AMEND SECTION. 20 OF THE CODE OF CIVIL PRO-
                                CEDURE, FIXING THE TIMES FOR THE HOLDING OF THE
                                CIRCUIT COURTS OF THE THIRD JUDICIAL CIRCUIT.

           Code of Pro-  SECTION I. Be it enacted by the General Assembly of the
           enred 20, State of South Carolina, That Section 20 of the- Code of Civil
                       Procedure be, and the same is hereby, amended, so as to read
             Courts in as follows: Sec. 2o. The Circuit Courts of -the Third Judicial
          Third Circuit.
                           Circuit of this State shall be held as follows:
           Lee County.        I. The Court of General Sessions at Bishopville, for the
                           County of Lee, on the first Monday in March, the first Monday
                           in June and the fourth Monday in September; and the Court
                           of Common Pleas at the same place on the Wednesdays first
                           succeeding the Mondays herein fixed for the holding of the
                           Court of General Sessions at said place.
                Florence     2. The Court of General Sessions at Florence, for the
          County.          County of Florence, on the second Monday after the first Mon-
                           day in March, the second Monday in June and the second Mon-
                           day after the fourth Monday in September; and the Court of
                           Common Pleas at the same place on the Wednesdays first suc-
                           ceeding the Mondays herein fixed for the holding of the Court
                           of General Sessions at said place.
            Georgetown       3. The Court of General Sessions at Georgetown, for the
          County.          County of Georgetown, on the fourth Monday after the first




                                                                                               App. 9
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4381 Page 12 of 65




            1907.                             80
                        No. 55.)            AN ACT                 (H1. 37.

                        To prohibit the sale, or barter, or having posses-
                            sion of small deadly weapons, such as small
                            pistols, bowie knives, dirks, brass knucks,
                            and slung shots. Be it enacted by the leg-
                            islature of Alabama:

        Penalty for       Section 1.   That any person who sells, or bar-
        sale, etc.      ters, any pistol of less than twenty-four inches
                        in length of barrel, or any brass knucks, metalic
                        knucks, dirks, slung shot, bowie knives or knife
                        of like kind, must on conviction be fined not less
                        than one hundred ($100.00) nor more than one
                        thousand $1000.00 dollars, and may also be sen-
                        tenced to hard labor for not less than one nor
                        more than three months.
        Penalty for       Section 2.   Any person who has possession off
        having pos-     of his own premises, of any of the weapons named
        session of.     in the first section of this act must on conviction
                        be fined not less than twenty-five ($25.00) nor
                        more than five hundred ($500.00) dollars, and
                        may also be sentenced to hard labor for less than
                        one nor more than three months.
        Effect.            Section 2. This act shall go into effect and be
                        operative from and after the first day of July,
                        1908.
                           Approved Nov. 23, 1907.



                        No. 56.)             AN ACT                (H. 50.

                        To provide for the registration of all conveyan-
                            ces of real and personal property and to re-
                            peal all laws in conflict therewith.

        Instruments,       Section 1. Be it enacted by the legislature of
        record of;       Alabama, That it shall be the duty of the pro-
        how made.        bate judges to record all instruments filed with
                         them, and entitled to registration under the law,
                       * by writing the same in a fair hand, or by print-
                         ing the same in books kept for that purpose, or




                                                                              App. 10
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4382 Page 13 of 65
                             TO PROHIBIT USE OF        FIREARMS.                        141
                                                                              CHAP. 129
                'Section 13. Every town shall raise and expend, annually, Towns to
             for the support of common schools therein, exclusive of the raisemoney for
             income of any corporate school fund, or of any grant from the schools.
             revenue or fund from the state, or of any voluntary donation,
             devise or bequest, or of any forfeiture accruing to the use of
             schools, not less than eighty cents for each inhabitant, accord-
             ing to the census by which representatives to the legislature
             were last apportioned, under penalty of forfeiting not less than
             twice nor more than four times the amount of its deficiency,
             and all moneys provided by towns, or apportioned by the state
             for the support of common schools, shall be expended for the -expendi-
             maintenance of common schools established and controlled by ture.
             the towns by which said moneys are provided, or to which said
             moneys are apportioned; but nothing in this section shall be so
             construed as to annul, or render void, the provisions made in
             section eighteen of this chapter for the establishing and main-
             tenance of union schools by adjoining towns.'
                 Section 2. This act shall take effect January one, nineteen
             hundred and ten.
                                    Approved March 24, 1909.




                                      Chapter 129.
             An Act to prohibit the use of Firearms fitted with any device to deaden
                                     the sound of explosion.

               Be it enacted by the People of the State of Maine, as follows:
               Section x. It shall be unlawful for any person to sell, offer Use o ttre-
             for sale, use or have in his possession, any gun, pistol or other with
                                                                               7    d
             firearm, fitted or contrived with any device for deadening the deaden
                                                                                sound, pro-
             sound of explosion.     Whoever    violates any of  the provisions hibited.
             of this act shall forfeit such firearm or firearms and the device
             or silencer, and shall further be subject to a fine not exceeding -penalty.
             one hundred dollars, or to imprisonment not exceeding sixty
             days, or to both fine and imprisonment. Any sheriff, deputy
             sheriff, constable, inland fish and game warden or deputy of fire-
             inland fish and game warden shall have authority to seize any byasoman
             firearm or firearms and any device or silencer found in pos-
             session of any person in violation of this act, and on convic-
             tion of the party from whom such firearm'or firearms are seized,
             such firearm or firearms shall be sold, the proceeds to be paid
             to the state treasurer, and the device or silencer shall be de-
             stroyed.



                                                                                       App. 11
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4383 Page 14 of 65
   142                               BY-LAWS    OF BOARDS OF HEALTH.

   CHAP. 130
                      Section 2. This act does not apply to military organizations
   Military
   organiza-       authorized by law to bear arms, or to the national guard in
   tion s not
   affected.       the performance of its duty.
                      Section 3. In all prosecutions arising under this act, muni-
                   cipal and police courts and trial justices in their respective
                   counties shall have upon complaint original and concurrent
                   jurisdiction with the supreme judicial and superior courts, and
                   all fines, penalties and forfeitures recovered by any person for
                   any violation of this act shall be paid forthwith by the person
                   receiving the same to the state treasurer, to be credited to fines
                   and license fees for the protection of birds and game.
                                          Approved March 24, 1909.




                                               Chapter 130.
                   An Act> to amend Paragraph Five, of Section Thirty, of Chapter Eighteen
                     of the Revised Statutes, relating to By-laws of Local Boards of Health.

                        Be it enacted by the People of the State of Maine, as follows:
   Paragraph         Paragraph five, of section thirty, of chapter eighteen of the
   5, of sec-      rvsdsaue        shrb       mne
   tions0,         revised statutes is hereby amended by inserting after the word
   chapter 18,     14
   R. S.,         county" in the seventh line thereof the words 'or by posting
   amended.     copies of said by-laws in six conspicuous and public places
                within the town;' also by inserting after the word "publica-
                tion" in the eighth line thereof the words 'or posting,' so that
                said paragraph, as amended, shall read as follows:
   Board of        'V. Make, alter and amend such orders and by-laws as they
   health may shall think necessary and proper for the preservation of life
   make by-
    awservor    and health and the successful operation of the health laws of
   tion of life the state, subject to the approval of any justice of the supreme
   and health.
   -notice    of   judicial court. Notice shall be given by the board of health,
   by-laws.        of all by-laws made or amended by them, by publishing the
                   same in some newspaper, if there is one published in such
                   town; if there is none, then in the nearest newspaper published
                   in the county; or by posting copies of said by-laws in six con-
                   spicuous and public places within the town; and a recor.d of
                   such publication, or posting, of said orders and by-laws in the
                   office of the town clerk, shall be deemed a legal notice to all
                   persons.'
                                          Approved March 24, 1909.




                                                                                               App. 12
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4384 Page 15




          +(,121/,1(
          Citation: 1911 vol. I 442 1911




          Content downloaded/printed from
          HeinOnline (http://heinonline.org)
          Thu Mar 26 15:19:49 2015

          -- Your use of this HeinOnline PDF indicates your acceptance
             of HeinOnline's Terms and Conditions of the license
             agreement available at http://heinonline.org/HOL/License

          -- The search text of this PDF is generated from
             uncorrected OCR text.




                                                             App. 13
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4385 Page 16

                                          LAws    os NEw YoRK, 1911.                    [CliIA'.




                                               Chap. 195.
                       AN ACT to amend the penal law, in relation to the Fale and
                                   carrying of dangerous weapons.
                       Became a law May 25, 1911, with the approval of the Governor.      Passed,
                                               three-fifths being present.

                          The People of the S ne of New York, represented in Senate
                       and Assembly, do enact as follows:
       L.      159,.      Section 1. Sections eighteen hundred and ninety-six, eighteen
       ell,.   RR,
       §1 18,s.
        1"97, 1899
                       hundred and ninety-seven and eighteen hundred and ninety-nine
       amended.        of chapter eighty-eight of the laws of nineteen hundred and nine,
                       entitled "An act providing for the punishment of crime, con-
                       stituting chapter forty of the consolidated laws," are hereby
                       amended to read as follows:
                           § 1896. Making and disposing of dangerous weapons. A
                       person who manufactures, or causes to be manufactured, or sells
                       or keeps for sale, or offers, or gives, or disposes of any instru-
                       ment or weapon of the kind usually known as a blackjack,' slung-
                       shot, billy, sandclub, sandbag, bludgeon, 2 or metal knuckles, to any
                       person; or a person who offers, sells, loans, leases, or gives any
                       gun, revolver, pistol or other firearm or any airgun, spring-gun
                       or other instrument or weapon in which the propelling force is
                       a spring or air or any instrument or weapon commonly known
                       as a toy pistol or in or upon which any loaded or blank cartridges
                       are used, or may be used, or any loaded or blank cartridges or
                       ammunition therefor, to any person under the age of sixteen
                       years, is guilty of a misdemeanor.
                           § 1897. Carrying and use of dangerous weapons. A person
                       who attempts to use against another, or who carries, or possesses,
                       any instrument or weapon of the kind commonly known as a
                       blackjack,' slungshot, billy, sandclub, sandbag, 2 metal knuckles or
                       bludgeon, 2 or who, with intent to use the same unlawfully8 against
                       another, carries or possesses a dagger, dirk, dangerous knife, razor,
                       stiletto, or any other dangerous or deadly instrument or weapon,4
                       is guilty of a felony.
                         I Word "blackjack " new.
                         2 Words "sandbag, bludgeon"   new.
                         2 Word " unlawfully " new.
                         4 Words "razor, stiletto, or any other dangerous or deadly instrument or
                       weapon," new.




                                                                                 App. 14
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4386 Page 17

           196.]                LAwS O1 NEW Yociz, 1911.

              Any person under the ago of sixteen years, who shall have,
           carry, or have in his possegsion,5 any of the articles named or
           described in the last section, which it is forbidden therein to
           offer, sell, loan, lease or give to him, shall be guilty of a misde-
           meanor.
              'Any person over the age of sixteen years, who shall have in
           his possession in any city, village or town of this state, any pistol,
           revolver or other firearm of a size which may be concealed upon
           the person, without a wrtten license therefor, issued to him by a
           police magistrate of such city or village, or by a justice of the
           peace of such town, or in such manner as may be *prescribel by
           ordinance in such city, village or town, shall be guilty of a mis-
           demeanor.
              Any person over the age of sixteen years, who shall have or
           carry concealed upon his person in any city, village, or town of
           this state, any pistol, revolver, or other firearm without a written
           license therefor, theretofore issued to him by a police magistrate
           of such city or village, or by a justice of the peace of such town, or
           in such manner as may be prescribed by ordinance of such city,
           village or town, shall be guilty of a felony.7
              'Any person not a citizen of the United States, who shall
           have or carry firearms, or any dangerous or deadly weapons in
           any public place, at any time, shall be guilty of a felony. This
           section shall not apply to the regular and ordinary transportation
           of firearms as merchandise, nor to sheriffs, policemen, or to other
           duly appointed peace officers, nor to duly authorized military or
           civil organizations, when parading, nor to the members thereof
           when going to and from the places of meeting of their respective
           organizations.
               § 1899. Destruotion of dangerous weapons. The unlawful" car-
           rying of a pistol, revolver, or other firearm10 or of an instrument or
           weapon of the kind usually known as blackjack, bludgeon," slung-
           shot, billy, sandclub, sandbag,1 2 metal kinekles, or of a dagger,
               So in original.
             6 Words "in any public place" omitted.
             6 Following sentence new.
             7 Formerly " misdemeanor."
             8 Following sentence formerly read: "No person not a citizen of the
           United States, shall have or carry firearms or dangerous weapons in any
           public place at any time."
             9 Word " unlawful " new.
             10 Words " or othier firearm" new.
             11 Words " blnckjack, bludgeon " new.
             12 Word " sandbag" now.




                                                                       App. 15
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4387 Page 18

                                      LAws ov NEw Yonx, 1911.                        [CirAP.
                 dirk, dangerous knife, or any other dangerous or deadly weapon,"3
                 by any person save a peace oflicer, is a nuisance, and such weapons
                 are hereby declared to be nuisances, and when any one or more of
                 the above described instruments or weapons shall be taken from
                 the possession of any person the same shall be surrendered to the
                 sheriff of the county wherein tie same shall be taken, except that
                 in cities of the first class the same shall be surrendered to the
                 head of the police force or department of said city. The officer
                 to whom the same may be so surrendered shall, except upon cer-
                 tificate of a judge of a court of record, or of the district
                 attorney, that the nondestruction thereof is necessary or proper
                 in the ends of justice, proceed at such time or times as he deems
                 proper, and at least once in each year, to destroy or cause to be
                 destroyed any and all such weapons or instrumentA, in such man-
                 ner and to such extent that the same shall be and become wholly
                 and entirely ineffective and useless for the purpose for which
                 destined and harmless to human life or l'rmb.
        11914        § 2. Such chapter is hereby amended by adding at the end of
       added,.   article one hundred and seventy-two thereof a new section to be
                 section nineteen hundred and fourteen and ' read as follows:
                     § 1914. Sale of pistols, revolvers and other firearms. Every
                 person selling a pistol, revolver or other firearm of a size which
                 may be concealed upon the person whether such seller is a retail
                 dealer, pawnbroker or otherwise, shall keep a register in which
                 shall be entered at the time of sale, the date of sale, name, age,
                 occupation and residence of every purchaser of such a pistol, re-
                 volver or other firearm, together with the calibre, make, model,
                 manufacturer's number or other mark of identification on such
                 pistol, revolver or other firearm. Such person shall also, before
                 delivering the same to the purchaser, require such purchaser to
                 produce a permit for possessing or carrying the same as required
                 by law, and shall also enter in sueb register the date of such per-
                 Iniit, the number thereon, if any, and the name of the magis-
                 trate or other officer by whom the same was issued. Every person
                 who shall fail to keep a register and to enter therein the facts re-
                 quired by this section, or who shall fail to exact the production of
                 a permit to possess or carry such pistol, revolver or other firearm,
                 if such permit is required by law, shall be guilty of a misde-
                 meanor. Such register shall be open at all reasonable hours for
                   13 Volrs " or ;uly tIthr dfilgorous or deadly wealpon," new. Words "' with.
                 out lawful permission, license or authority so to do," omitted.




                                                                             App. 16
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4388 Page 19

         196.]                LAWS oF NEW       YoRK, 1911.

        the inspection of any peace officer. Every person becoming the
        lawful possessor of such a pistol, revolver or other firearm, who
        shall sell, give or transfer the same to another person without
        first notifying ti,police authorities, shall be guilty of a misde-
        meanor. This section shall not apply 'o wholesale dealers.
           § 3. This act shall take effect September first, nineteen hun- ioneiret1.
                                                                          Sep~t.
         dred and eleven.                                                 1911.




                                  Chap. 196.
         AN ACT to amend chapter fifty-two, laws of nineteen hundred
          and nine, entitled "An act relating to real property, constitut-
          ing chapter fifty of the consolidated laws," in relation to officers
          taking acknowledgments.
         Became a law May 29, 1911, with the approval of the Governor.       Passed,
                               three-fifths being present.

          The People of the State of New Yorlk, represented in Senate
        and Assembly, do enact as follows:
            Section 1. Section three hundred and ten of ch-pter fifty-two L. 1909 rh
                                                                              52, § 310
         of the laws of nineteen hundred and nine, entitled "An act relat- amended.
         ing to real property, constituting chapter fifty of the consolidated
         laws," is hereby amended so as to read as follows:
            § 310.1 A certificate of acknowledgment or proof, made within Whencounty
         the state, by a commissioner of leeds, justice of the peace, or, Ithentleatlo"
                                                                           ex- ,jerk.,
         cept as otherwise provided by law, by a notary public, does not                necessary.
         entitle the conveyance to be read in evidence or recorded, except
         within the county in which the officer making the same is author-
         ized to act 2 at the time of making such certificate, unless authen-
         ticated by a certificate of the clerk of the same county; provided,
         however, that all certificates of acknowledgments or proof, made
         by or before a commissioner of deeds of the city of New York
         residing in any part therein, shall be authentivated by the3 clerk
         of any county within said city, in whose office such comnmis-
         sioner of deeds shall have filed a certificate under the hand and
         seal of the city clerk of said city, showing the alpointment and
           1 Section heading amended out.
           2 Words " making the same is authorized       to act" substituted for word
          resides."
           3Words " city clerk of said city, that the said commissioner of deeds wan
         duly appointed andl qualilied as sueh,"'oittcd.




                                                                            App. 17
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4389 Page 20 of 65




               310                       PUBLIC ACTS.                            [A. D.
                     Sec. 5904. A person who sells, gives away or furnishes
               to a person under twenty-one years of age, cigarettes,
               cigarette papers or wrappers shall be imprisoned not more than
               two months or fined not more than fifty dollars, or both. A
               plainly printed copy of this and the preceding section shall,upon
               application, be furnished by the secretary of state and be posted
               in a conspicuous place in each store, shop, office or plac4 of busi-
               ness where cigarettes are sold or kept for sale. A person who
               fails to so post such copy shall be fined not more than twenty-
               five dollars nor less than five dollars.
                     SEC. 2. This act shall take effect March 1, 1913.
                     Approved February 3, 1913.



               No. 236.-AN ACT TO IMPROVE SANITARY CONDITIONS
                   IN THE SALE OF BREAD AND CAKE.

                   It is hereby enacted by the General Assembly of the State of
               Vermont:
                    SECTION 1. No person shall carry or cart about with intent
               to sell or offer for sale, or deliver to customers after it has been sold
               for human food, any kind or quality of bread or cake in loaf form,
               unless each loaf be wrapped separately in waxed paper, tissue
               paper or some similar wrapper or a sanitary container of sufficient
               thickness and quality to protect the bread and cake from dust
               and dirt.
                    SEC. 2. A person who violates a provision of this act shall
               be fined five dollars for each offense.
                    Approved December 10, 1912.



               No. 237.-AN ACT TO PREVENT THE MANUFACTURE,
                   SALE OR USE OF GUNSILENCERS.

                   It is hereby enacted by the General Assembly of the State of
               Vermont:
                    SECTION 1. A person who manufactures, sells, or uses, or
               possesses with intent to sell or use, an appliance known as or used
               for a gunsilencer shall be fined twenty-five dollars for each offense.
               This act shall not prevent the use or possession of gunsilencers for
               military purposes when so used or possessed under proper military
               authority and restriction.
                    SEC. 2. This act shall take effect January 1, 1913.
                    Approved November 14, 1912.




                                                                                           App. 18
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4390 Page 21 of 65




         +(,121/,1(
         Citation: 1913 307 1913




         Content downloaded/printed from
         HeinOnline (http://heinonline.org)
         Tue Mar 24 16:45:36 2015

         -- Your use of this HeinOnline PDF indicates your acceptance
            of HeinOnline's Terms and Conditions of the license
            agreement available at http://heinonline.org/HOL/License

         -- The search text of this PDF is generated from
            uncorrected OCR text.




                                                                        App. 19
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4391 Page 22 of 65



                                                    307
         CH. 297]     LAWS OF THE THIRTY-FIFTH GENERAL ASSEMBLY


                                           CHAPTER 296.

         TAKING DEPOSITIONS WHERE BGOKS OF ACCOUNT ARE USED AS EVIDENCE.

                                               H.   F.   526.


          AN ACT to amend section four thousand six hundred and twenty three (4623)     of the
                          codp relating to books of account as evidence.

          Be it enacted by the General Assembly of the State of Iou-a:

             SECTION 1. Book of account-when admissible-books photographed. That
          section four thousand six hundred and twenty three (4623) of the code be and
          the same is hereby amended by adding thereto as subdivision five (5) thereof
          the following
             5 In all cases where depositions are taken by either method provided by
          law, outside of the county in which the case is for trial where books of ac-
          count are competent evidence in the case, the party desiring to offer the en-
          tries of said books as evidence may cause the same to be photographed by or
          under the direction of the officer taking the deposition and such photographic
          copy when certified by such officer with his seal attached shall be attached
          to the deposition, and if the record shows affirmatively the preliminary proof
          required by subdivisions one, two, three, and four of said section four thou-
          sand six hundred and twenty three such copy shall be admitted in evidence
          with the same force and effect as the original.
            Approved April 19 A. D. 1913.



                                           CHAPTER 297.

                             DANGEROUS AND CONCEALED WEAPONS.

                                               H.   F.   108.


          AN ACT to prohibit the sale, keeping for sale, loaning, giving away or carrying of
            certain dangerous weapons, to prevent the carrying of concealed weapons, except
            in specified cases when a permit is issued therefor; to provide punishment for the
            violation of the provisions hereof. [Additional to chapter two (2) of title twenty-
            four (XXIV) of the code relating to offenses against lives and persons.]

          Be it enacted by the General Assembly of the State of Iowa:

             SECTION 1.   Carrying concealed weapons-age limit. It shall be unlawful
          for any person, except as hereinafter provided, to go armed with and have
          concealed upon his person a dirk, dagger, sword, pistol. revolver, stiletto, me-
          tallic knuckles, pocket billy, sand bag, skull cracker, slung-shot, or other of-
          fensive and dangerous weapons or instruments concealed upon his person;
          provided that no person under fourteen years of age shall be allowed to carry
          firearms of any description.
             SEC. 2. Selling dangerous weapons. It shall be unlawful to sell, to keep for
          sale or offer for sale, loan or give away, dirk, dagger, stiletto, metallic
          knuckles, sand bag or skull cracker. The provisions of this section shall not
          prevent the selling or keeping for sale of hunting and fishing knives.

                                                                                       App. 20
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4392 Page 23 of 65



                                                    308
                         LAWS OF THE THIRTY-FIFTH GENERAL ASSEMBLY                      [CH. 297


                 SEC. 3. Permit to carry concealed weapons-how obtained. The chief of
             police in cities of the first and second class, special charter cities and cities
             under commission form, or where there is no organized police force, in coun-
             ties, towns and villages the sheriff or mayor shall issue a permit to carry con-
             cealed a revolver, pistol or pocket billy, provided that in the judgment of
             said officials such permit should be granted.
                 SEC. 4. Permits-to whom issued. It shall be the duty of said officials to
             issue a permit to go armed with a revolver, pistol or pocket billy to all peace
             officers and such other persons who, in the judgment of said officials, should be
             permitted to go so armed. Mining companies, banks, trust companies, railroad
             and express companies may obtain a general permit good for any of their em-
             ployees, only while on duty, actually engaged in guarding any property or the
             transportation of moneys or other valuables.
                 Permits issued to peace officers or to employees of railroad or express com-
             panies shall permit such persons to go armed anywhdre within the state while
             in the discharge of their duties.
                 SEC. 5. Permit to sell dangerous weapons-how obtained-record. The chief
             of police,-sheriff or mayor shall have authority to issue permits to sell and shall
             keep a correct list of all persons to whom permits to sell are issued, together
             with the number of such permit and the date each is revoked, and furnish the
              county recorder a copy of all such permits issued and revocations made.
                 SEC. 6. Revocation. Whenever any permit is issued under this act to any
             person to carry any of the weapons mentioned herein, by virtue of said person
              being a peace officer, the right of said person to carry any of said weapons shall
              cease when said person ceases to be such official. Said officials shall have the
              power to at any time at his [their] discretion, revoke any permit under and by
              virtue of this act.
                  The county recorder shall keep a complete record, in a book provided for
              the purpose of all permits issued, and revocations made, and sales of pistols,
              revolvers and pocket billies. Such record shall not be open to inspection to
              any, except the sheriff, mayor, or chief of police of the county or municipality.
                  SEC. 7. Applicant-requirempnts.       No permit shall be granted to any per-
              son to go armed as heretofore stated, with a revolver, pistol or pocket billy,
              unless the applicant shall make personal application before the officials here-
              tofore mentioned, and the applicant must state: first, the full name, residence
              and age of the applicant; second, the place of business, place of employment,
              or vocation of the applicant; third, the nature of the applicant's business.
                  SEC. 8.  Prima facie evidence. It shall be the duty of any person armed
              with a revolver, pistol or pocket billy concealed upon his person, to produce
               at all times and upon the request of any peace officer or any other person in
               authority, the permit provided for in this act. And failure to so produce such
               permit upon request shall be deemed prima facie evidence of the violation of
               the terms of this act.
                  SEc. 9. Dealers' permits. It shall be unlawful for any person, firm, asso-
               ciation or corporation to engage in the business of selling, keeping for sale. ex-
               change or give away to any person within the state, any revolver, pistol or
               pocket billy or other weapons of a like character which can be concealed on the
               person. without first securing a permit from the proper officials having author-
               ity to issue such permit.
                  SEC. 10. Dealers' reports-failure-fictitious name-penalty.         Every per-
               son selling revolvers, pistols. pocket billies and other weapons of a like char-
               acter which can be concealed on the person, whether such person is a retail
               dealer, pawn broker or otherwise, shall report within twenty-four hours to

                                                                                   App. 21
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4393 Page 24 of 65



                                                        .309
          CW. 298]         LAWS OF THE THIRTY-FIFTH GENERAL ASSEMBLY


          the county recorder, the sale of any revolver, pistol or pocket billy and in
          such report shall set forth the time of sale, age, occupation, place of employ-
          ment or business, name and residence of such purchaser of said weapon or
          weapons, together with the number, make, and other marks of identification
          of such weapon or weapons. Every person who shall fail to make such re-
          port will be guilty of a misdemeanor, and on being convicted of a second of-
          fense his permit shall be revoked.
            Any person purchasing a revolver, pistol or a pocket billy according to the
          provisions in sections seven and ten, and giving a fictitious name will be guilty
          of a misdemeanor.
            SEC. 11. Violation-penalty-recognizance--first offense. Any person who
          shall violate any of the provisions of section one (1) shall be deemed guilty of
          a felony and upon conviction thereof shall be punished by a fine of not more
          than five hundred dollars or by imprisonment in the state prison not more than
          two years, or by both such fine and imprisonment in the discretion of the
          court, and in addition thereto may be required to enter into a recognizance
          with sufficient surety in such sum as the court may order, not exceeding one
          thousand dollars, to keep the peace and be of good behavior for a period not
          exceeding one year, provided that in case of the first offense the court may
          in its discretioi reduce the punishment to imprisonment in the county jail of
          a term not more than three months, or a fine of not more than one hundred
          dollars.
            SEC. 12. Not applicable to wholesale dealers or jobbers. This act shall not
          affect in any respect wholesale dealers or jobbers.
            SEC. 13. Acts in conflict repealed. All acts, and parts of acts, in so far as
          they are in conflict with this act, are hereby repealed.
             Approved April 19 A. D. 1913.


                                               CHAPTER 298.

                                                  BURGLARY.

                                                   H.    F.    300.


           AN ACT to amend the law as it appears In section four thousand seven hundred and
             ninety-nine-a (4799-a)   of the supplement to the code, 1907, relating to burglary with
             explosives.

           Be it enacted by the General Assembly of the State of Iowa:

             SECTION 1. Burglary with explosives-penalty. That section four thousand
           seven hundred and ninety'nine-a (4799-a) of the supplement to the code, 1907,
           be and the same is hereby amended by striking out the word "and" after the
           work "building" in the second line thereof and inserting in lieu thereof the
           words, "with intent to".
             Approved April 18 A. D. 1913.




                                                                                           App. 22
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4394 Page 25




          +(,121/,1(
          Citation: 1913 497 1913




          Content downloaded/printed from
          HeinOnline (http://heinonline.org)
          Wed Apr 22 21:07:53 2015

          -- Your use of this HeinOnline PDF indicates your acceptance
             of HeinOnline's Terms and Conditions of the license
             agreement available at http://heinonline.org/HOL/License

          -- The search text of this PDF is generated from
             uncorrected OCR text.




                                                             App. 23
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4395 Page 26 of 65




            65]                 OF MINNESOTA FOR 1913.                         55

            agree on the verdict the same shall be signed by all the jurors
            who concur therein, and the clerk of said court shall enter on
            his minutes the number of said jurors concurring in said verdict.
                 Sec. 3. Inconsistent acts repealed.-All acts or parts of
            acts inconsistent herewith are hereby repealed.
                  Sec. 4.   This act shall take effect and be in force from and
            after July 1st, 1913.
                 Approved March 13, 1913.



                                CHAPTER 64-H. F. No. 80.
                 An Act to prevent the sale, offering or exposing for sale or
            having in possession for the use or for purpose of sale within
            this state, of a silencer for shot-gun, revolver, rifle or other fire-
            arm, defining a silencer and providing penalties for violation.
            Be it enacted by the Legislature of the State of Minnesota:
                  Section 1. Use of silencers prohibited.-No person shall
            within the state of Minnesota sell or offer or expose for sale,
            or have in possession for use upon or in connection 'with any
            rifle, shot-gun, revolver, or other fire-arm or have in possession
            for purposes of sale any silencer for a shot-gun, revolver, rifle
            or other fire-arm.
                  Sec. 2. Possession prima facie evidence.-In any prosecu-
            tion hereunder proof of the having such silencer in possession
            by any person shall constitute prima facie evidence that same
            was had in possession of such person for use contrary to the
            provisions of this act.
                  Sec. 3. Construction of word "silencer."-A silencer with-
            in the meaning of this act is defined as a mechanical device or
            construction or instrument designed or intended to be temporarily
            or permanently attached to or used in connection with any shot-
            gun, revolver, rifle, or other fire-arm for the purpose of lessening
            or reducing the volume of sound caused by the discharge of or
            by the firing of such gun, rifle, revolver or other fire-arm.
                  Sec. 4. Violation a misdemeanor.-Any person ' violating
            any of the provisions of this act shall be guilty of a misdemeanor.
                  Approved March 13, 1913.



                               CHAPTER 65-H. F. No. 155.
                An Act to amend Section Four (4) of Chapter Two Hun-
            dred Thirty-One (231) of the General Laws of Minnesota for




                                                                                     App. 24
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4396 Page 27




          +(,121/,1(
          Citation: 1927 887 1927




          Content downloaded/printed from
          HeinOnline (http://heinonline.org)
          Tue Mar 24 15:47:48 2015

          -- Your use of this HeinOnline PDF indicates your acceptance
             of HeinOnline's Terms and Conditions of the license
             agreement available at http://heinonline.org/HOL/License

          -- The search text of this PDF is generated from
             uncorrected OCR text.




                                                             App. 25
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4397 Page 28

                            PUBLIC ACTS, 1927-No. 372.                      887

      other purpose. Such persons shall hold offlee during the term
      of their employment by the state highway department but
      the authority herein vested shall cease upon the termination
      of such employnient. The persons so appointed shall by
      reason of such appointment be members of the department
      of public safety during the terms of such appointment but
      shall serve without pay as members thereof.
        Approved June 2, 1927.




                                [No. 372.)
      AN ACT to regulate and license the selling, purchasing, pos.
       sessing and carrying of certain firearms; to prohibit the
       buying, selling or carrying of certain firearms without a
       license therefor; to prohibit the possession of certain
       weapons and attachments; to prohibit the pawning of cer-
       tain firearms; to prohibit the sale, offering for sale, or
       possession for the purpose of sale of written or printed
       matter containing any offer to sell or deliver certain fire-
       arms or devices within this state; to provide penalties for
       the violations of this act, and to repeal act number two
       hundred seventy-four of the public acts of nineteen hundred
       eleven, being sections fifteen thousand two hundred thirty-
       six, fifteen thousand two hundred thirty-seven, fifteen thou-
        sand two hundred thirty-eight, fifteen thousand two hun-
        dred thirty-nine, fifteen thousand two hundred forty, fif-
        teen thousand two hundred forty-one, fifteen thousand two
        hundred forty-two, fifteen thousand two hundred forty-
        three, fifteen thousand two hundred forty-four, fifteen
       thousand two hundred forty-five and fifteen thousand two
        hundred forty-six of the compiled laws of nineteen hundred
        fifteen; act number three hundred thirteen of the public
        acts of nineteen hundred twenty-five; and section sixteen
        of chapter one hundred sixty-two of the revised statutes of
        eighteen hundred forty-six, being section fifteen thousand
        six hundred forty-one of the compiled laws of nineteen hun-
        dred fifteen.
               The People of the State of Michigan enact:
         SECTION 1. The word "pistol" as used in this act shall words
      mean any firearm, loaded or unloaded, thirty inches or less in defined.
      length. The word "purchaser" shall mean any person who
      receives a pistol from another by purchase, gift or loan. The
      word "seller" shall mean any person who sells, furnishes,
      loans or gives a pistol to another.
         SEC. 2. No person shall purchase a pistol as deflned in License
      this act without first having obtained a license therefor as purease.
                                                                      App. 26
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4398 Page 29

     888                         PUBLIC ACTS, 1927-No. 372.

                      prescribed herein. The commissioner or chief of police, or
                      his duly authorized deputy, in incorporated cities or in in-
                      coi'porated villages having anl organized department of police,
                      and the sheriff, or his authorized deputy, in parts of the re-
                      spective counties not included within incorporated cities or
                      villages, are lierally authorized to issue licenses to purchase
                      pistols to applicants residing within the respective territories
      To whom          herein mentioned. No such license shall be granted to any
      granted.         person except he be nineteen years of age or over, and has
                       resided in this state six months or more, and in no
                       event shall such a license be issued to a person who has been
                       convicted of a felony or adjudged insane in this state or else-
                       where. Applications for such licenses shall be signed by the
                       applicant under oath upon forms provided by the commis-
      Executed         sioner of public safety. Licenses to purchase pistols shall
      In duplicate.    be executed in duplicate upon forms provided by the coin-
                       missioner of public safety and shall be signed by the licensing
                       authority. One copy of such license shall be delivered to the
                       applicant and the duplicate of such license shall Se retained
                       by such licensing authority as a permanent official record for
                       a period of six years. Such license shall be void unless used
      Misdo-           within      ten days after the date of its issue. Any person who
      ineanoll            ,ilsll*;
      penalty.          shall sell to another any pistol as defined in this act without
                        complying with the requirements of this section shall be
                       guilty of a inisdenieanor and upon conviction thereof shall
                       be punished by a. flie of not more than one hundred dollars
                        or imprisonment in the county jail not more than ninety days.
                        or both such fine and imprisonment in the discretion of the
                        court. Such license shall be signed in ink by the holder'
                        thereof in the presence of the person selling, loaning or giving
                        a pistol to such licensee and shall thereupon be taken up bY
                        such person, signed by hiim in ink and shall be delivered or
                        sent by registered mail within forty-eight hours to the com-
                        missioner of public safety. The seller shall certify upon said
                        license in the space provided therefor the name of the person
                        to whom such pistol was delivered, the make, style, calibre
                        and number of such pistol, and shall further certify that such
                        purchaser signed his name on said license in the presence of
                        the seller. The provisions of this section shall not apply to
                        the purchase of pistols from wholesalers by dealers regularly
                        engaged in the business of selling pistols at retail, nor to the
                        sale, barter or exchange of pistols kept solely as relics, sou-
                        venirs or curios.
       Unlawful to         Sc. 3. It shall be unlawful within this stale to manu-
             cianuatre, facture, sell, offer for sale, or possess any machine gun or
       firearms, etc. firearm which can be fired more thii sixteen tines without
                        reloading, or any muffler, silencer or device for deadening or
                        muffling the sound of a discharged firearm, or any bomb or
                        bombshell, or any blackjack, slung shot, hilly, metallic
        Penalty for knuckles, sandelub, sandhag or illdgeoii. Any pers5ol col-
       violution.       victed of a violation of this section shall be guilty of a felony
                        and shall be punished by a file not exceeding one thousand

                                                                          App. 27
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4399 Page 30

                            PUBLIC ACTS, 1927-No. 372.                        880

      dollars or imprisonment in the state prison not more than five
     years, or by both such flue and imprisonment in the discre-
     tion of the court. The provisions of this section shall not
     apply, however, to any person, firm or corporation mnanufac-
     turing firearms, explosives or munitions of war by virtue of
     any contracts with any department of th government of the
     United States, or with any foreign government, state, munici-
     pality or any subdivision thereof.
        Sme. 4. Any person who, with intent to use the saine un- Felony,
                                                                   what
     lawfully against the person of another, goes armed with a 'eemed.
     pistol or other firearm or dagger, dirk, razor, stiletto, or knife
     having a blade over three inches in length, or any other daul-
     gerous or deadly weapon or instrument, shall be guilty of a Penalty.
     felony and on conviction thereof shall be punished by a fine
     not exceeding one thousand dollars or imprisonment in the
     state prison for not more than five years, or by both such
     fine and imprisonment in the discretion of the court.
        Simc. 5. No person shall carry a dagger, dirk, stiletto or Unlawful to
     other dangerous weapon except hunting knives adapted and dgr, retc.
     carried as such, concealed on or about his person, or whether
     concealed or otherwise in any vehicle operated or occupied
     by him, except in his diwelling house or place of business or
     on other land possessed by him. No person shall carry a
     pistol concealed oi or about his person, or, whether concealed
     or otherwise, in any vehiele operated or occupied by him,
     except in hlis dwelling hlou1se oi* pilne of business or on other
     land possessed by him, without a-license therefor as herein
     provided. Any person violating the provisions of this section
     shall be guilty of a felony and upon conviction thereof sh1all
     be punished by a fine not exceeding one thousand dollars or
     imprisonment in the state prison for not more than five years,
     or by both such fine an( imprisonment in tihe discretion of the
     court.
        SEC. 6. The prosecuting attorney, the commissioner or concealed
     chief of police and the commissioner of public safety or their wccn'ng
     respective authorized deputies in incorporated cities or ill board.
     incorporated villages having an organized department of
     police, and the prosecuting attorney, the commissioner of
     public safety or their authorized deputies, and(1 the sheriff,
     under-sheriff or ehief deputy sheriff in parts of the respective
     counties not included] within incorporated cities or villages
     shall constitute boards exclusively authorized to issue licenses
     to carry pistols concealed on the person to applicants resid-
     ing within the respective territories herein mentioned. The
     county clerk of each county shall he clerk of such licensing
     hoards, which boards shiall he known in law as "The Con-
     cealed Weapon Licensing Board." No such license to cnrry To whom
     n pistol concealed on t1e person shall be granted to any per       gte
     Sonl except lie he nineteen ytoirs of age or over an(1 has resided
     in this state six ionlths or over, and ill no event shall   such
     license lie issued uiniless it, appenrs that tile applieilll has
     good reason to fear inljury 10 his person or properlty, or has
                                                                        App. 28
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4400 Page 31

      890                     PUBLIC ACTS, 1927--No. 372.

                     other proper reasons, and that he is a suitable person to be
                     so licensed, and in no event to a person who has been con-
                     victed of a felony or adjudged insane in this state or else-
       Chairman      where. The prosecuting attorney shall be the chairman of
       of board.     the said board, which shall convene at least once in each
                     calendar month and at such other times as they shall be
                     called to convene by the chairman. Such licenses shall be
                     issued only upon written application signed by the applicant
                     and on his oath and upon forms provided by the commissioner
                     of public safety. Such licenses shall issue only with the ap-
                     proval of a majority of said board and shall be executed in
                     triplicate upon forms provided by the commissioner of public
                     safety and shall be signed in the name of the concealed
                     weapon licensing board by the county clerk and the seal of
                     the circuit court affxed thereto. One copy of such license
                     shall be delivered to the applicant, the duplicate of said
                     license shall be retained by the county clerk as a permanent
                     official record for a period of six years, and the triplicate of
                     such license shall be forwarded to the commissioner of public
                      safety who shall file and index licenses so received by him
                     and keep the same as a permanent official record for a period
       Duration      of six years. Each license shall be issued for a definite period
       of license.    of not more than one year, to be stated in the license, and no
                     renewal of such license shall be granted except upon the filing
                      of a new application. Every license issued hereunder shall
                      bear the imprint of the right thumt of the licensee, or, if
                      that be not possible, of the left thumb or some other finger of
                      such licensee. Such licensee shall carry such license upon his
                      person at all times when lie may be carrying a pistol con.
                      cealed upon his person and shall display such license upon
                      the request of any peace offleer.
        When license    SEc. 7. All licenses heretofore issued in this state per.
        to expire.    mitting a person to carry a pistol concealed upon his person
                      shall expire at midnight, December thirty-one, nineteen hun-
                      dred twenty-seven. .
        When lcense      SEc. 8. The licensing board herein created by section six
        revoked.      may revoke any license issued by it upon receiving a certificate
                      of any magistrate showing that such licensee has been con-
                      victed of violating any of the provisions of this act, or has
                      been convicted of'a felony. Such license may also be revoked
                      whenever in the judgment of said board the reason for grant-
                      ing such license shall have ceased to exist, or whenever said
                      board shall for any reasonable cause determine said licensee
                      to be an unfit person to carry a pistol concealed upon his
                      person. No such license shall 'e revoked except upon written
                      complaint and then only after a hearing by said board, of
                      which at least seven days' notice shall be given to the licensee
                      either by personal service or by registered mail to his last
                      known address. The clerk of said licensing board is hereby
                      authorized to administer an oath to any person testifying
                      before such board at any such hearing.

                                                                       App. 29
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4401 Page 32

                             PUBLIC ACTS, 1927-No. 372.                         891

         SEC. 9. On or before the first day of Novemb'er, nineteen safet in-
      hundred twenty-seven, any person within this state who owns veao or
      or has in his possession a pistol as defined in this act, shall,
      if he reside in an incorporated city or an incorporated vil-
      lage having an organized police department, present such
      weapon for safety inspection to the commissioner or chief of
      police of such city or village; if such person reside.in a part
      of the county not included within the corporate limits of
      such city or village he shall so present such pistol for safety
      inspection to the sheriff of such county. Any person owning
      or coming into possession of a pistol after the first day of
      November, nineteen hundred twenty-seven, shall forthwith
      present such pistol for safety inspection in the manner pro-
      vided in this section. A certificate of inspection shall there- certitente
      upon be issued in triplicate on a form provided by the com- issued.
      missioner of public safety, containing the name, age, address,
      description and signature of the person presenting such
      pistol for inspection, together with a full description thereof;
      the original of such certificate shall be delivered to the regis-
      trant; the duplicate thereof shall be mailed to the commis-
      sioner of public safety and filed and indexed by him and kept
      as a permanent offlcial record for a period of six years, and
      the triplicate of such certificate shall be retained and filed
      in the office of said sheriff, or commissioner or chief of police,
      as the case may be. The provisions of this section shall not
      apply to wholesale or retail dealers in firearms or to collec-
      tions of pistols kept solely for the purpose of display, as
      relics, souvenirs, curios or antiques, nor to weapons heretofore
      registered under the provisions of section eleven of act nui-
      her three hundred thirteen of the public acts of nineteeniihun-
      dred twenty-five. Any person who fails to comply with the
      provision of this section shall be guilty of a misdemeanor
      and shall be punished by a fine not exceeding one hundred
      dollars or imprisonment in the county jail not exceeding
      ninety days, or by both such fine and imprisonment in the
      discretion of the court.
        SEC. 10. No pawnbroker shall accept a pistol in pawn. Pistol not
      Any person violating this section of this act shall be deemed "cPted in
      guilty of a misdemeanor and upon conviction thereof shall
      be punished by a fine of not more than one hundred dollars
      or imprisonment in the county jail for not more than ninety
      (lays or by both such fine and imprisonment in the discretion
      of the court.
         SEc. 11. No person shall wilfully alter, remove or obliter- Alteration
      ate the name of the maker, model, manufacturer's number or l              nful-
      other mark of identity of any pistol. Possession of any such
      firearm upon which the number shall have been altered, re-
      moved or obliterated, shall be presumptive evidence that such
      possessor has altered, removed or obliterated the same. Any
      person convicted under this section shall be punished by a
      ftae not to exceed five hundred dollars or by imprisonment

                                                                       App. 30
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4402 Page 33

      892                       PUBLIC ACTS, 1927-No. 372.

                    in the state prison not to exceed two years or by both such
                    fine and imprisonment in the discretion of the court.
      Exceptions       Sic. 12. The provisions of section two, three, five and nine
      to act.       shall not apply to any peace olicer of the state or any sub-
                    division thereof who is regularly employed and paid 1;y the
                    state or such subdivision, or to any member of the army,
                    navy or marine corps of the United States, or of organizations
                    authorized by law to purchase or receive weapons from the
                    United States or from this state, nor to the national guard or
                    other duly authorized military organizations when on duty
                    or drill, nor to the memibers thereof in going to or returning
                    from their customary places of assembly or practice, nor to a
                    person licensed to carry a pistol concealed upon his person
                    issued by another state, nor to the regular and ordinary lins-
                    portation of pistols as merchandise, or to aiiy l)person while
                    carrying a pistol unloaded in a wrapper from the place of
                    purchase to his home or place of business or to a place of
                    repair or back to his houme or place of business, or in moving
                    goods from one place of abode or business to another.
      When un-        Sic. 13. When conllaint shall be made on oath to any
      lawfully
      poss.        magistrate authorized to issue warrants in criminal cases
                   that any pistol or other weapon or device mentioned in this
                   act is unlawfully possessed or enrried by any person, such
                   magistrate shall, if he be satisfied that there is reasonable
                   cause to believe the mlatters in said complaint be true, issue
                   his warrant directed to any peace oflicer, conunanding hill .to
                   seurch the person or place described ill such complaint, amld
                   if such pistol, weapon or device be there found; to seize and
                   hold the same as evidence of a violation of this act.
      Forfeited to    Site. 14. All pistols, veapons or devices carried or pos-
      state.       Fessed contrary to this act are hereby declared. forfeited to
                    Ile state.
      Certain         Sitc. 15. It shlall be unlawful to sell or deliver within this
      books, etc.
      unlawful to state, or to offer or expose for sale, or to have in possession
      sell, etc.   for the purpose of sale, any book, pamphlet, -circular, Illaga-
                   zine, newspaper or other form of written o1 printed llatter
                   offering to sell or deliver, or containing an offer to sell or
                   deliver to any person within this state from any place without
                   this state any pistol or any weapon or device moutioned ill
                   section three hereof. The provisioins of this section shall not
                   apply to sales of or offers to sell pistols at wholesale to per-
                   sons regularly egaged in the business of selling such pistols
                   at wholesale or retail, nor to sales or offers to sell such pistols
                   made or authorized by 11e United States government or ally
                   department or agency thereof.
      Penalty for      SIe. 1(6. Ally persoln violating the provisions of sect ioll
      violation.    fAfteell of this act sh1all h (leeiledguilty of a Imlisdeivmeanor,
                    and upon conviction shall be punished by a flle not to exceed
                    one hiuidred dollars or 'by illprisoliiilent in the collity jail
                     lot to exceed lillety days, or by hoth suill fille mind illpriso-ll
                    illeit in th1e discretion of the court.


                                                                          App. 31
3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4403 Page 34


                              PUBLIC ACTS, 1927-No. 373.                              893

         Site. 1.7. Act inuier two hundred seveity-four of tle Acts
                                                                flifteen ri'peated.
      pil)] ic acts of iiiiiteen iindred eleven, being sections
      thousand two hundred thirty-six, fifeen thousand. two huni-
      dred thirty-seven, fifteen thousand two hundred thirty-eight,
      fifteen thousand two hundred thirty-nine, fifteen thiousand two
      hundred forty, fifteen thousaid two hundred forty-one, fifteen
      thousand two hundred forty-two, fifteen thousand two hun-
      (lred forty-three, fifteen thousand two hundred forty-four,
      fifteen thousand two hundred forty-five and fifteen thousand
      two hundred forty-six of the compiled laws of nineteen hun-
      dred fifteen; act nuimber three hundred thirteen of the public
        cts of nineteen hundred twenty-five; and section sixteen of
      cliapter one hundred sixty-two of the revised statutes of
      eighteen hundred forty-six, being section fifteen thousand six
      hundred forty-one of tile compiled laws of nineteen hundred
      fifteen, are hereby repealed: Providcd, howerer, That any Proviso.
      proceedings pending under any of said sections herein re-
      pealed shall not be affected hereby but shall le concluded in
      accordance with the law of such repealed section or sections.
         Siic. 18. This act is declared to be severable, and should saving
      ainy section hereof he hereafter declared unconstitutional or
                                                                     clause.
      otherwise invalid, ile remainder of the act shall not 6e af-
      fected thereby.
         Approved June 2, 1927.



                                   [No. 373.]

      AN ACT to amend section twenty-five of chapter thirty of
        act nuniber three hundred fourteen of tile public acts of
        nineteen hundred fifteen, entitled "An act to revise an(d
        consolidate the statutes relating to the organization and
        jurisdiction of the courts of this state; the powers and
        duties of such courts, and of the judges and other officers
        thereof; the forms of civil actions; the time within which
        civil actions and proceedings may be brought in said courts;
        pleading, evidence, practice and procedure in civil actions
        and proceedings in said courts; to provide remedies and
        penalties for the violation of certain provisions of this act;
        and to repeal all acts and parts of acts inconsistent with,
        or contravening any of the provisions of this act," being
         section thirteen thousand two hundred fifty-three of the
         compiled laws of nineteen hundred fifteen, as amended by
         act number two hundred forty-three of the public acts of
         nineteen hundred seventeen, and to add a new section there-
         to to stand as section thirty-one.
                 The People of the State of Michigai enact:
        SECTION 1. Section twenty-five of chapter thirty of act secuon
      number three hundred fourteen of the public acts of nineteen amended.
                                                                          App. 32
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4404 Page 35 of 65



                         256     JANUARY   SESSION, 1927-CHAPTER 1052.

                                            CHAPTER 1052.

       H 729 A            AN ACT TO REGULATE THE POSSESSION OF FIREARMS.
       Approved
       April 22, 1927.
                         It is enacted by the General Assembly as follows:
       Certain words      SECTION 1.   When used in this act the following
       and phrases,
       how construed:    words and phrases shall be construed as follows:
       "Pistol."           "Pistol"   shall include any pistol or revolver, and
                         any shot gun, rifle or similar weapon with overall
                         length less than twenty-six inches, but shall not include
                          any pistol without a magazine or any pistol or revolver
                         designed for the use of blank cartridges only.
       "Machine
       gun."
                            "Machine gun" shall include any weapon which
                         shoots automatically and any weapon which shoots
                         more than twelve shots semi-automatically without re-
                         loading.
       "Firearm."           "Firearm" shall include any machine gun or pistol.
       "Person."            "Person" shall include firm, association or corpora-
                         tion.
       "Licensing           "Licensing authorities" shall mean the board of po -
       authorities."     lice commissioners of a city or town where such board
                         has been instituted, the chief of police or superintend-
                         ent of police of other cities and towns having a regular
                          organized police force, and in towns where there is no
                          chief of police or superintendent of police it shall mean
                          the town clerk who may issue licenses upon the recom-
                          mendation of the town sergeant;
       "Crime   of          "Crime of violence" shall mean and include any of
       violence."
                          the following crimes or an attempt to commit any of
                          the same, viz.: murder, manslaughter, rape, mayhem,
                          assault or battery involving grave bodily injury, rob-
                          bery, burglary, and breaking and entering.
                            "Sell" shall include let or hire, give, lend and trans-
       "Purchase."        for, and the word "purchase" shall include hire, accept
       "Purchasing."      and borrow, and the expression "purchasing" shall be
                          construed accordingly."



                                                                                      App. 33
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4405 Page 36 of 65



                     JANUARY SESSION, 1927-CHAPTER         1052.

              SEc. 2.     If any person shall commit or attempt to         Additiona
            commit a crime of violence when armed With or having           under this act.

            available any firearm, he may in addition to the pun-
            ishment provided for such crime of violence be pun.
            ished as provided in this act. In the trial of a per- What to he
            son for committing or attempting to commit a crime prima    facie
                                                                   ieni of
                                                                           Commit crime
            of violence the fact that he was armed with or had             of violence.
            available a pistol without license to carry the same, or
            was armed with or had available a machine gun, shall
            be prima facie evidence of his intention to commit said
            crime of violence.
               SEc. 3. No person who has been convicted in this Who   deniedtohe
                                                                              fire.
            state or elsewhere of a crime of violence shall purchase, arms.

            own, carry or have in his possession or under his con-
            trol any firearm.
               SEc. 4. No person shall, without a license there. Caryingof
                                                                       istol for-
            for, issued as provided in section six hereof, carry a ,           except

            pistol in any vehicle or concealed on or about his per-
            son, except in his dwelling house or place of business
            or on land possessed by him, and no person shall manu-
            facture, sell, purchase or possess a machine gun except        Machine   gun.
            as otherwise provided in fhis act.
              SEc.   5.   The provisions of section four shall not ap- Se.  4not to
                                                                       apply to
            ply to sheriffs, deputy sheriffs, the superintendent and        hom.
            members of the state police, prison or jail wardens or
            their deputies, members of the city or town police force
            or other duly appointed law enforcement officers, nor to
            members of the army, navy or marine corps of the
            United States, or of the national guard, when on duty,
            or of organizations by law authorized to purchase or
            receive firearms from the United States or this state,
            nor to officers or employees of the United States
            authorized by law to carry a concealed firearm, nor to
            duly authorized military organizations when on duty,
            nor to the members thereof when at or going to or from




                                                                                     App. 34
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4406 Page 37 of 65



                       258     JANUARY SESSION, 1927-CHAPTER       1052.

                       their customary places of assembly, nor to the regu-
                       lar and ordinary transportation of pistols as merchan-
                       dise, nor to any person while carrying a pistol unloaded
                       in a wrapper from the place of purchase to his home
                       or place of business, or to a place of repair or back to
                       his home or place of business, or in moving goods from
                       one place or abode or business to another.
      License to         SEc. 6. The licensing authorities of any city or
      carry con-
      cealed pistol                 uo ~iaino                           aio
      may be issued,   town shall upon application of any person having n
      to whom, when
      and how.         bona fide residence or place of business within such
                       city or town, or of any person having a bona fide resi-
                       dence or place of business within the United States
                       and a license to carry a pistol concealed upon his per-
                       son issued by the authorities of any other state or sub-
                       division of the United States, issue 4 license to such
                       person to carry concealed upon his person a pistol
                       within this state for not more than one year from date
                       of issue, if it appears that the applicant has good
                       reason to fear an injury to his person or property or
                       has any other proper reason for carrying a pistol, and
      Iiense,          that he is a suitable person to be so licensed. The
                       license shall be in triplicate, in form to be prescribed
                       by the attorney-general and shall bear the fingerprint,
                       name, address, description and signature of the
                       licensee i.nd the reason given for desiring a license.
      Triplicae        The original thereof shall be delivered to the licensee,
      disposedho       the duplicate shall within seven days be sent to the at-
                       torney-general and the triplicate shall be preserved for
                       six years by the licensing authorities issuing said
      Fee  for         license. A fee of two dollars may be charged and shall
      license.         be paid for each license, to the officer issuing the
                                                                            same.
      Appl.can for     Before issuing any such permit the applicant for
      give bond.       the same shall be required to give bond to the city
                       or town treasurer in the penal sum of three hundred
                       dollars, with surety satisfactory to the authority issu-




                                                                                    App. 35
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4407 Page 38 of 65



                    JANUARY SESSION,    1927-CHAPTER 1052.

             ing such permit, to keep the peace and be of good
            behavior. Every such permit shall be valid for one
            year from the date when issued unless sooner revoked.
            The fee charged for the issuing of such license or per-
            mit shall be applied in accordance with ne provisions
            of section thirty-three of chapter 401 of the general
            laws.
               SEC. 7. The attorney-general may issue a permit          Attorney-
                                                                        general may
            to any banking institution doing business in this state     toir     it
                                                                        institutions,
            or to any public carrier who is engaged in the business etc,
            of transporting mail, money, securities or other valu-
            ables, to possess and use machine guns under such
            regulations as the attorney-general may prescribe.
               SEC. 8. It shall be unlawful within this state to Muffler      or
                                                                     silencer for
            manufacture, sell, purchase or possess except for mill.bidde,
                                                                      irer for-
            tary or police purposes, any muffler, silencer or device
            for deadening or muffling the sound of a firearm when
            discharged.
               SEC. 9. Any person, except a member of the state orPossession
                                                                        carrying,
            police, the sheriff or his deputies, or a member of the explosive
                                                                     of b,
            police force of any city or town, or a member of the ,'Iustance,
                                                                     ..rnoxious
                                                                     liquidgs
            army, navy, or marine corps of the United States, or        etc., foriden.
            of the national guard or organized reserves when on
            duty, who possesses, or carries on or about his person
            or in a vehicle, a bomb or bomb shell, except for blast-
            ing or other commercial use, or who, with intent to use
            the same unlawfully against the person or property of
            another, possesses or carries any explosive substance,
            or any noxious liquid, gas or substance, shall be guilty
            of a violation of this act and punished as hereinafter
            provided.
              SEC. 10. No property right shall exist in any firearm     Certain fire-
                                                                        arms to be
            unlawfully possessed, carried~forfeited.
                                          or used, and all such fire-   nuisances and
            arms are hereby declared to be nuisances and forfeited of or oited
            to the state. When such forfeited firearms shall be firearms.




                                                                                 App. 36
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4408 Page 39 of 65




                           REI'()UT 00' IRIKIAIIMS (MiM MITTEE
               1'o /e Nalional fionferenice of (!omitissioners oln Uniform 8(Ile
                   Laws:
                 The report of this committee at 1uffalo last year showed that
               following the publication of the Uni form Firearms Act as ap-
               proved by the Conference and the Bar Association at Denver in
               .Jily, 1926, some objections raised by the Police Commissioner of
                New York City through Governor Whitman induced tle Execu-
               tive Committee of the COnference in January, 1927, to recommend
               to the Conference the withholding of the act from presentation to
               the states, and the recommitment of the matter to the Firearms
               Committee for further study and report. (Handbook, 1927,
               1). 866.) In view of this action of the Executive Committee of
               the Conference the Executive Committee of the American Bar
               Association took under reconsideration the approval of the act,
               this action being approved at the Buffalo meeting. (Bar Assn.
               Reports, No. 52, 1927, p. 223.)
                  Thie Firearms Committee reported at the Buffalo meeting, out-
               lining its efforts to cooperate with the National Crime Commis-
               sion, which through a subcommittee had drafted and presented to
               the legislatures the so-called Crime Commission Bill on the sub-
               .iect o' firearms regulation. The text of this was printed in dis-
               play with the text of the Uniform Act. It was pointed out that
               the Crimes Commission had taken the Uniform Act as the basis
               of its work, adopting a great deal of it, but with the addition of
               some new matters, and the change of some of time principles of
               the Uniform Act. (Handbook, 1927, pp. 866-914.) These matters
               were also adverted to by President Young in his opeening address.
                (Ibid. . 453.) In aecordance with the recommendations of tile
               comimittee the Conference voted( as follows (Ibid., pp. 267-268,
               91) :




                                                                                    App. 37
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4409 Page 40 of 65




                     " 1. That in accordance with action already taken by the Execu-
                  tive Committee the Uniform Firearms Act be withheld from pres-
                  entation to the legislatures initil further action of the Conference.
                     "2. That the committee on the Uniform Firearms Act be eon-
                  timmued for the purpose of giving further consideration to the
                  objections thereto, for further study of other proposed legislation,
                  for further conferences with the committee of the National Crime
                  Commission, and for further report as to whether or not it is de-
                  sirable that the act be amended or retained in its present form, or
                  as to what definite disposition should be made thereof."
                     With the Uniform Act thus back for consideration various meet-
                  ings have been held during the year between members of the
                  undersigned committee and members of the subcommittee of the
                  National Crime Cominission. The final joint meetings were in
                  Washington on April 26-27, 1928, at which were present on behalf
                   of your committee Judge Ailshie and Messrs. O'Connell and
                  Tmlay, and on behalf of the subcommittee of the Crime Commis-
                  sion General J. Weston Allen and Mr. J. E. Baum, of tile Ameri-
                  can Bankers Association.
                     As a result of these meetings and the separate attention given
                  to these matters by your own committee, both in persomnl confer-
                  ence in Washington, and in an exchange of views by letter, your
                  committee has formulated a proposed revision, printed herewith,
                  of the Uniform Act, incorporaiting sonme of the new matter of the
                  Crime Commission Bill, but retaining the basic features of tile
                  Unirorm Act. In notes accompanying each section, which should
                  be studied in connection with the parallel references in the two
                  acts as printed in last year's report (Handbook, 1927, pp. 878-
                  889), an attempt has been made to indicate the changes. Some
                  of tie matters of major importance may be summarized as follows:
                     1. The revision incorporates the new matter of tile Crime Com-
                  mission Bill on machine guns. Most of the firearms legislation
                  passed in the current year has been on the subject of machine
                  gns, e. g., General Laws of California of 1927, Oh. 552; Acts
                  and Resolves of Mass., 1927, Ch. 326; .Mich. Public Acts of 1927,
                  No. 372; N. J. Public Laws 1927, Ch. 95, p. 180. There has been
                  recent legislation on tile subject also in Iowa.
                                                    420




                                                                                          App. 38
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4410 Page 41 of 65




                 2. The revision retains the principle of forbidding the carry-
              ing of concealed weapons with strict regulations for identification,
              but does not require a license to purchase as does the Crime Com-
              mission Bill. This constitutes the basic difference between the
              two acts. Upon this point your committee and the subcommittee
              of the Crime Commission have been unable to agree.
                 3. The revision retains the method of the Uniform Act in pro-
              viding a general penalty section (S. 19) rather than, as in the
              other act, placing penalty clauses within the various sections.
                 4. The revision, like the original act, does not fix mandatory
              sentences, the matter of sentences being left open for the e.er-
              ciso of discretion by the courts.
                 Upon the basic difference between the two acts mentioned above
              your committee has bestowed much careful thought. The form of
              regulation contained in the Uniform Act was adopted by the Con-
              ference advisedly. That form is consistent with the forms of regu-
              lation which have always obtained and now obtain in the states
              generally, as the analysis of the subject in the second report of
              this committee shows. (Handbook, 1925, pp. 854-898.) The sys-
              tem of license to purchase has been for many years the law of
              New York. It was adopted in Michigan in 1925, being reenacted
              in the 1927 act mentioned above: it was also adopted in Massa-
              chusetts in 1926. (Acts of 1926, Ch. 395.) Beyond those states
              it has not gone, so far as this committee is advised.
                 This committee reaffirms the position heretofore taken on this
              subject, that such a provision is not only out of line with legisla-
              tive precedents and experience, but is unenforceable. It would
              make criminals out of law-abiding citizens, and would not be
              obeyed by the lawless.
                 A bill drawn ver) much along the lines of this proposed revi-
              sion, was introduced into the United States Senate April 16, 1928,
              by Senator Capper (S. 4086, 7Oth Cong.) as a local law for the
              District of Columbia: the same bill was introduced into the House
              of Representatives a few days later by Representative Frederick
              J. Zihlnan of Maryland, a member of the District of Columbia
              Committee (No. 13211). The bills are now under consideration
              before the respective Committees on the District of Columbia of
              the two houses.




                                                                                     App. 39
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4411 Page 42 of 65




                       Your coninitice presents this revision for the coisideration of
                    the Conference and recommends its adoption as an act which pre-
                    serves the results achieved in the work heretofore done on the
                    Unifornm Act, and incorl)orates valuable new material from the
                    Crine Commission Act.
                                         l1espect fully submitted,
                                                       iI 4". O'C(ONNIL,(i,,
                                                 .IOSEI'                              ihai'iawu,
                                                 JAMES le. AISIIEm,
                                                 (IIIAIIES V. IMLAY,
                                                 .1. 0. SErl,
                                                 li . 0J. SP1ETMI,

                                                 1). A. McDoua i,,
                                                 GEO1on. 13. MAliN,
                                                 IrAURY L. CRJAM.
                         A UNIFR()lM ACTi    IW(GL 2 ATE VIle SALE AND
                                    POSSESSION OF FIREAIMS
                   AN ACT MIEOULATING 'riul      SAbi,,    TitANsviq     AND POSSESSION OF
                         CREwTAIN FIREAMIS,    PuIESCRIBJINO PE.NALTIES AND RULES OF
                         EVIDENCE, AND TO MAKE UNIFORM TIlE LAW WITIt                    IEEJI-
                         ENCE THERETO

                    1       SijxrioN 1. (Definitionis.) "Pistol," as used in this act,
                    2    means any firearm with a barrel less than twelve inches in
                    3    length.
                    4      "Machine gun," as used in this act, means any firearm
                    5    which shoots automatically and any firearm which shoots
                    6(   more tlhan twelve shots semi-autonatically without reloading.
                    7      " Person," as used in this act, includes firm, association or
                    8    corporation.
                    9      " Sell " and " purchase " and the various derivatives of
                   10    such words, as used in this act, shall be construed to include
                   I1    letting on hire, giving, lending, borrowing, and otherwise
                   12    transferring.
                   13       " Crime of violence," as used in this act, mneans any of the
                   14    following crimes or an attempt to conllit any of the same,
                   1.4    uinely: 'lurder, manslaughter, rape, mayhell, assault to do
                   16    great bodily harm,   robbery, larceny,        bnUrglary,   aind house-
                   17    hreaking.




                                                                                                   App. 40
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4412 Page 43 of 65




                Note: The words "or revolver " are omit ted in the first definition and
              at other places where they occur in the Uniform Act, as in the Crime
              Commission Act, for greater simplicity.
                The new definition of " machine gun " is substantially that of tile Crime
              Commission Act.
                The new definitions of "person " and "sell and purchase " are sub-
              stantially those of the Crime Commission Act.

               1      SECTION 2.    (Committing Crime When Armed.) If any
               2    person shall commit a crime of violence when armed with or
               :3   having readily available any pistol or other firearm, he may
               4    in addition to the punishment provided for the crime be
               5    punished also as provided by this act.
                Note: The words " or having readily available " and " or other firearm "
              are added from the Crime Commission Act.

               1          SECTION 3.  (Being Armed Prima Facie Evidence of In-
               2     lent.) In the trial of a person for committing a crime of
               3    violence the fact that he wits armed or had readily available
               4    a pistol, and had no license to carry the same, or was armed
               5    with or had readily available any other firearm having a total
               6    length of less than twenty-six inches, or any machine gun,
               7    slall be prinua facie evidence of his intention to commit such
                    c(rime of violence.

                Note: The words "or had readily available" are added from the Crime
              Commission Act: the words " or wits armed with, etc.," are adopted from
              that act, to include firearms longer than twelve inches capable of being
              concealed on the person and machine guns.

               1     SECTION 4.    (Persons Forbidden to Possess Certain Fire-
               2 arms.) No person who has been convicted in this state or
               :3 elsewhere of a crime of violence shall own a pistol or have one
               I ill his possession or under his control.
                Note:     Tlhis seelion is substantially the saine is that of tlhe original
              Uniform     Act and of tlhe Crinm Commission Act, except that the latter
              specifies   %punishn l, which in this proposed revision as in tle original
              Uniform     Act is left for I general section.
                I    SECTION 5. (Carrying Pistol.) No person shall carry a
                  pistol ilu any vehicle or concealed on or about his person, ex-
               :1 cet, in his dwelling house or place of business or on other
                                               4t23




                                                                                              App. 41
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4413 Page 44 of 65




                     •4 land possessed by him, without a license therefor issued as
                     5 hereinafter provided.
                      Note: This section is the same as that of the original Uniform Act
                    except that it incorporates the language of the corresponding Section 11
                    of the Crime Commission Act in making the prohibition against carrying,
                    pistols in vehicles absolute.

                      I      Sicrno.x 6. (Exceptions.) The provisions of the preced-
                     2    ing section shall not apply to marshals, sheriffs, prison or
                     3    jail wardens or their deputies, policemen or other duly ap-
                     '4   pointed law-enforcement officers, or to members of the army,
                     5    navy, or marine corps of the United States or of the national
                     6    guard or organized reserves when on duty, or to the regu-
                    7     larly enrolled members of any organization duly authorized
                    8     to purchase or receive such weapons from the United States
                    9     or front this state, provided such members are at or are going
                   10     to or from their places of assembly or target practice, or to
                   11     officers or employees of the United States duly authorized to
                   12     carry a concealed pistol, or to any person engaged in the busi-
                   13     ness of manufacturing, repairing, or dealing in firearms or
                   14     the agent or representative of any such person having in his
                   15     possession, using, or carrying a pistol in the usual or ordinary
                   16     course of such business, or to any person while carrying a
                   17     pistol unloaded and in a secure wrapper from the place of
                   18     purclmase to his home or place of business or to a place of
                   19     repair or back to his home or place of business or in moving
                   20     goods from one place of abode or business to another.
                     Note: This section remains the same as that of the original Uniform
                   Act with a few modifications introduced from the corresponding Section 12
                   of the Crime Commission Act.
                     1       SECTION 7. (Issue of Licenses io Carry.) [The justice
                     2    of a court of record, the chief of police of a city or town, and
                     3    the sheriff of a county or the persons authorized by any of
                     4    them] shall, upon the application of any person having a
                     5    boua fide residence or place of business within the jurisdic-
                     6    tion of said licensing authority or of any person having a
                     7    bonn fide residence or place of business within the United
                     S    States and a license to carry a pistol concealed upon his per-
                     9    son issued by the lawful authorities of any state or subdivi-
                                                      424




                                                                                               App. 42
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4414 Page 45 of 65




               10    sion of the United States, issue a license to such person to
               11    carry a pistol within this state for not more than one year
               12    from date of issue, if it appears that the applicant has good
               13    reason to fear injury to his person or property or has any
               14    other proper reason for carrying a pistol and that he is a
               15    suitable person to be so licensed. The license shall be in tripli-
               16    cate in form to be prescribed by the [Secretary of State] and
               17    shall bear the name, address, description, photograph, and
               18    signature of the licensee and the reason given for desiring a
               19    license. The original thereof shall be delivered to the licensee,
               20    the duplicate shall within seven days be sent by registered
               21    mail to the [Secretary of State] and the triplicate shall be
               22    preserved for six years by the authority issuing said license.
                 Note: This section remains substantially as in the original Uniform Act
               and as in Section 10 of the Crime Commission Act.
                1       SECTION 8. (Selling Io Minors and Others.) No person
                2    shall sell any pistol to a person who he has reasonable cause
                3    to believe is not of sound mind, or is a drug addict, or is a
                4    person who has been convicted in the District of Columbia or
                5    elsewhere of a crime of violence, or, except when the relation
                6    of parent and child or guardian and ward exists, is under
                7    the age of eighteen years.
                 Note: This section has been expanded to include in addition to infants
               the other disqualified persons named in the corresponding Section 7 of the
               Cime Commission Act.
                 I      S4c'rio\- 9. (Transfers Regulated.) No seller shall de-
                 2   liver a pistol to the purchaser thereof until forty-eight hours
                 3   shall have elapsed from the time of the application for the
                 4   purchase thereof, and, when delivered, said pistol shall be
                 5   securely wrapped and shall be unloaded. At the time of ap-
                 6   plying for the purchase of a pistol the purchaser shall sign
                 7   in triplicate and deliver to the seller a statement containing
                 8   his full name, address, occupation, color, place of birth, the
                 9   date and hour of application, the caliber, make, model, and
                10   manufacturer's number of the pistol to be purchased and a
                11   statement that he has never been convicted in this state or
                12   elsewhere of a crime of violence. The seller shall within six
                                                 425




                                                                                            App. 43
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4415 Page 46 of 65




                  13    hours after such application sign and attach his address and
                  14    forward by registered mail one copy of such statement to the
                  15    chief of police of the city or town or the sheriff of the county
                  16    of which the seller is a resident; the duplicate the seller shall
                  17    within seven days send with his signature and address to the
                  18    [Secretary of State] ; the triplicate he shall retain for six
                  19    years. This section shall not apply to sales at wholesale.
                    Note: This section las It.;vii modifivd to require forty-eight instead of
                  twenty-four hours to clapse from t li time of application till the time of
                  delivery of a weapon. A provision is also inserted for a more immedinte
                  notice to the police.
                   I     Smc'riox 10. (Dealers to be Licensed.) No retail dealer
                   2   shall sell or expose for sale or have in his possession with in-
                   :1 tent to sell any pistol without being licensed as hereinafter
                   'I. prov'ided.

                    Note: 'I'his section renoiins in sibst ance the Same as in the original
                  Ulniforim Act, xcept that with Ithe new iatters of definition adopted from
                  the Crime Coimiission Act it confornis in language to Section 0 thereof.

                    1      SiEu'Irox 11. (Dealers' Licenscs, by Whom Granted and
                   2     (onhitions Thereof.) The diuly constituted licensing autlhori-
                   3    ties of any city, town, or political subdivision of this state
                   4    may grant licenses in form prescribed by the [Secretary of
                   5     State] effective for not more than one year from date of issue,
                    6   periting the licensee to sell pistols at retail within this
                    7   stlte subject to the following conlditions in addition to those
                    8   specified in Section 9 hereof, for breach of any of which the
                    9   license sha lie subjeec to forfeiture and the licensee subject
                  It)   to punishnlenit, as provided ill this act:
                  II       I. The business shall be carried on only i the building
                  12    designated in tIme license.
                  13       2. The license or it copy thereof, certified by lie issuing
                  14    authority, shall be displayed on the premises where it call
                 .15    easily be read.
                 16        3. No pistol shall be sold (a) if the seller has reasonable
                 17     cause to believe that the purchaser is not of sound mind or
                 18     is a drug addict or has been convicted in this state or else-
                 19     where of a crime of violence or is under the age of eighteen
                                                     426




                                                                                                App. 44
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4416 Page 47 of 65




              20   years, or (b) unless the purchaser is personally known to
              21   the seller or shall present clear evidence of his identity.
              22     4. A true record in triplicate shall be made of every pistol
              23   sold, said record to be made in a book kept for the purpose,
              24   the form of which may be prescribed by the [Secretary of
              25   State] and shall be personally signed by the purchaser and
              26   by the person effecting the sale, each in the presence of the
              27   other, and shall contain the date of sale, the caliber, make,
              28   model, and manufnacturer's number of the weapon, the name,
              29   address, occupation, color, and place of birth of the purchaser,
              30   and a statement signed by the purchaser that lie has never
              3t   been ,onvicted in this state or elsewhere of a crime of 'io-
              32   lence. One copy of said record shall within six homurs be sent
              33   by registered mail to the chief of police of the city or town
              34   or the slrill' of the county of which the dealer is a resident;
              35   the duplicate the dealer shall within seven days send to the
              36   [Secretary of Statei ; the triplicate the dealer shall retain for
              37   six years.
              38      5. No pistol or imitation thereof or )lacard advertising the
              39   sale thereof shall be displayed in any part of said premises
              40   where it can readily be seen from the outside.
              '1      No license to sell at retail shall be granted to anyone except
              42   as provided in this section.
                Note: This section remains sulbstIltially the sime as the original
              Section 11 and Section 6 of the Crime Commission Act, except that it
              incorporates, like Section 9 hereof, it provision for a more immediate notice
              by the dealer to the police.
               1    SECTIOI 12. (False Information Forbidden.) No person
               2 shall, in purchasing a pistol or in applying for a license to
               3 carry the same, give false information or offer false evidence
               4 of his identity.
                Note: This section remains practically the saine as the same section in
              the original Uniform Act and as Section 13 of the Crime Commission Act,
              except that the latter makes special mention therein of 'a penalty.
               1   Si.crio 13. (Alteration of Identifying Marks Pro-
               2 hibited.) No person shall change, alter, remove, or obliterate
               3 the mnnie of the mnaker, model, mantm facturer's nnlaber, or other
               ,4 nrk of identification o any pistol. Possession of ally pistol




                                                                                              App. 45
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4417 Page 48 of 65




                      5    upon which any such mark shall have been changed, altered,
                      6    removed, or obliterated shall be prima facie evidence that the
                      7    possessor has changed, altered, removed, or obliterated the
                      8.    same.
                      Note: This section remains the same as in the original Uniform Act and
                    in the corresponding Section 18 of the Crime Commission Act.
                     1     SECTION 14. (Existing Licen.ses Revoked.) All licenses
                     2 heretofore issued in this state permitting the carrying of
                     :1 pistols shall expire at midnight of the -  day of
                     .t 19-.
                      Note: his section remains the same as in the original Uniform Act and
                    in Section 23 of the other act.
                     I    SECTIO'rN 15. (Exceptionts.) This act shall not apply to
                     2 antique pistols unsuitable for use as firearms and possessed
                     :1 as curiosities or ornaments.
                       Note: This section is the same in substance as in the original act, but
                    it adopts from th, corresponding Section 22 of the other act the words
                    "and possessed as curiosities or ornaments."

                     l    SECTION 16. (Pawning of Pistols I'rol~ibited.) No per-
                     2 son shall make any loan secured by mortgage, deposit, or
                     3 pledge of a pistol.
                      Note: This is a new section, adopting the substance of Section 8 of the
                    Crime Commission Act.
                     I    SEcrIO 17. (Machine Guns.) No person shall possess
                     2 any machine gun. This section shall not apply to any foreign
                     3 government nor to members of the army, navy, or marine
                     4 corps of the United States, or of the national guard or organ-
                     a ized reserves when on duty, nor to the Post Office Department
                     6 or its employees when on duty, nor to duly appointed law-
                     7 enforcement officers, nor to banking institutions established
                     8 under the laws of the United States, nor to public carriers
                     9 who are engaged in the business of transporting mail, money,
                    10 securities, or other valuables.
                     Note: This is a new section, incorporating the provisions of Sections 14
                   and 15 of the Crime Commission Act.
                    1     SECTION 18. (Aclt Supersedes Local Laws.) The provi-
                    2 sions of this act shall be effective and controlling throughout




                                                                                                 App. 46
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4418 Page 49 of 65




                  3 this state, notwithstanding the provisions of any local law
                  4 or ordinance.
                   Note: This section remains the sanie as Section 16 of the original act
                 and is the same in substance as Section 26 of the Crime Commission Act.
                  1     SEcTION 19. (Petities.) Any violation of any provi-
                  2  sion of this act shall constitute an offense punishable by a
                  3  fine of not more than [$-     ] or imprisonment for not more
                  4  than r - 1 or both, or by imprisonment in the peniten-
                  5  tiary for not less than [-       ] nor more than [-       ].
                  1     SECTIoN 20. (Constitutionality.) If nniy part of this act
                  2  is for any reason declared void, such invalidity shall not a[-
                  :' feet the validity of the remaining portion of this act.
                  I     SECTION '21. (Short Title.) This aet may be cited as
                  2 "Uniform Firearms Act."
                  1     SECTION 22. (Effective Date.) This act shall take effect
                  2 on the -      day of        , 19-.
                  1     SrCTIoN 23. (Certain Acts Repealed.) All laws or parts
                  2 of laws inconsistent herewith are hereby repealed.
                   Note: The above sections remain the sanit as Sections 17-21 in the
                 original Uniform Act. Section 25 of the Crime Commission Act adopts
                 Section 20. Section 24 of that act has a provision for a general penalty
                 where none is otherwise specified, but as penalties are generally specified
                 throughout the Crime Commission Act, Section 24 thereof differs from
                 Section 19 hereof, which declares penalties for the whole act. This method
                 was adopted advisedly by the Conference, as a more scientific way to deal
                 with the subject of penalties.




                                                                                               App. 47
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4419 Page 50 of 65

              72d CONGRESS.          SESS. I.    CH. 465.       JULY 8, 1932.                       651
          crime, be punished by imprisonment for a term of not more than
          fifteen years; upon a fourth or subse4uent conviction for a crime of
          violence so committed he may, in addition to the punishment provided
          for the crime be punished by imprisonment for an additional period
          of not more than thirty years.
                                                                                      Persons forbidden to
                    PERSONS FORBIDDEN TO POSSESS CERTAIN FIREARMS                   possess certain firs.
                                                                                    arms.
            SEc. B. No person who has been convicted in the District of Colum-       Convicted of acrime.
          bia or elsewhere of a crime of violence shall own or have in his
          possession a pistol, within the District of Columbia.
                              CARRYING CONCEALED WEAPONS
                                                                                             Iegl yaring,
             SEc. 4. No person shall within the District of Columbia carry          et.,dCrousweapon.
          concealed on or about his person, except in his dwelling house or place
          of business or on other land possessed by him, a pistol, without a
          license therefor issued as hereinafter provided, or any deadly or
          dangerous weapon.
                                                                                      Exceptions.
                                        EXCEPTION S
                              S   5 T he                    .      - --               Law enforcement of-
             SEC. 5. The ~rovisions of the preceding section shall not apply to Scars.
          marshals, sheriffs, prison or jail wardens, or their deputies, policemen .    an, or M-
          or other duly appointed law-enforcement officers, or to members of rne Cores.
          the Army, Na,       or Marine Corps of the United States or of the National Guard,
          National Guard or Organized Reserves when on duty, or to the etc-,on duty.
          regularly enrolled members of any organization duly authorized to Other oganizatio
          purchase or receive such weapons from the United States provided c . t                ol
          such members are at or are going to or from their places ol assembly assmb        aeso.
          or target practice, or to officers or employees of the United States
           duly authorized to carry a concealed pistol, or to any person engaged
          in the business of manufacturing, repairing or dealing in firearms, Manufacturer, et
           or the agent or representative of any suc person having in his
           possession, using, or carrying a pistol in the usual or ordinary course
           of such business or to any person while carrying a pistol unloaded
           and in a secure wrapper from the place of purchase to his home or
           place of business or to a place of repair or back to his home or place
           of business or in moving goods from one place of abode or business to
           another.
                                  ISSUE OF LICENSES TO CARRY

             SEC. 6. The superintendent of police of the District of Columbia
                                                                                      Lonea.

          may, upon the application of any person having a bona fide residence
          or place of business-within the District of Columbia or of any person
          having a bona fide residence or place of business within the United
          States and a license to carry a pistol concealed upon his person issued
          by the lawful authorities of any State or subdivision of the United
          States, issue a license to such person to carry a pistol within the
          District of Columbia for not more than one year from date of issue,
          if it appears that the applicant has good reason to fear injury to his
          person or property or has any other proper reason for carrying a
          pistol and that he is a suitable person to be so licensed. The license
          shall be in duplicate, in form to be prescribed by the Commissioners
          of the District of Columbia and shall bear the name, address, descrip-
          tion, photograph, and signature of the licensee and the reason given
          for desiring a license. The original thereof shall be delivered to the
          licensee, and the duplicatZ shall be retained by the superintendent
          of police of the District of Columbia and preserved in his office for
          six years.




                                                                                                App. 48
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4420 Page 51 of 65

    652                              72d CONGRESS.         SESS. I.    CH. 465.    JULY 8, 1932.

                                                    SELLING TO MINORS AND OTHERS

      o      to' -        -      SEC. 7. No person shall within the District of Columbia sell any
                               pistol to a person who he has reasonable cause to believe is not of
                               sound mind, or is a drug addict, or is a person who has been convicted
                               in the District of Columbia or elsewhere of a crime of violence or
                               except when the relation of parent and child or guardian and ward
                               exists, is under the age of eighteen years.
                                                        TRANSFERS IEGULATED

     Time,    etc.,   provi-      SEC. 8. No seller shall within the District of Columbia deliver
                               a pistol to the purchaser thereof until forty-eight hours shall have
                               elapsed from the time of the application for the purchase thereof,
                               except, in the case of sales to marshals, sheriffs, prison or jail wardens
                               or their deputies, policemen, or other duly appointed law-enforce-
                               ment officers, and, when delivered, said pistol shall be secirely wrap-
                               ped and shall be unloaded. At the time of applying for the purchase
     RegiAto be kept.          Of a pistol the purchaser shall sign in duplicate and deliver to the
                               seller a statement containing his full name, address, occupation, color,
                               place of birth, the date and hour of application, the caliber, make,
                               model and manufacturer's number of the pistol to be purchased
                               and a statement that he has never been convicted in the District of
                               Columbia or elsewhere of a crime of violence, The seller shall, within
                               six hours after such application, sign and attach his address and
                               deliver one copy to such person or persons as the superintendent of
     L13DftoUOt                police of the District of Columbia may designate, and shall retain the
                               other copy for six years. No machine gun, sawed-off shotgun, or
                               blackjack shall be sold to any person other than the persons desig-
                               nated in section 14 hereof as entitled to possess the same, and then
                               only after permission to make such sale has been obtained from the
     Wholeade trade.           superintendent of police of the District of Columbia. This section
                               shall not apply to sales at Wholesale to licensed dealers.
                                                      DEALMS    TO BE LICENSED


     n0sed.
          o               -       SEc. 9. No retail dealer shall within the District of Columbia sell
                               or expose for sale or have in his possession with intent to sell, any
                               pistol, machine gun, sawed-off shotgun, or blackjack without being
                               licensed as hereinafter provided. No wholesale dealer shall within
                               the District of Columbia, sell, or have in his possession with intent
                               to sell, to any person other than a licensed dealer, any pistol, machine
                               gun, sawed-off shotgun, or blackjack.
                                  DEALERS' LICENSES, BY WHOM GRANTED AND CONDITIONS THEREOI

     Conditions, ete., for
   isuungdeaers' licensee.        SEC. 10. The Commissioners of 'the District of Columbia may, in
     A7U, p. 558.              their discretion,, grant licenses and may prescribe the form thereof,
                               effective for not more than one year from date of issue, permitting
                               the licensee to sell pistols, machine guns, sawed-off shotguns, and
                               blackjacks at retail within the District of Columbia subject to the
                               following conditions in addition to those specified in section 9 hereof,
                               for breach of any of which the license shall be subject to forfeiture
                               and the licensee subject to punishment as provided in this Act.
                                  1. The business shall be carried on only in the building designated
                               in the license.
                                  2. The license or a copy thereof, certified by the issuing authority,
                               shall be displayed on the premises where it can be easily read.




                                                                                                            App. 49
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4421 Page 52 of 65


            72d CONGRESS.          SESS. I.   CH. 465.    JULY 8, 1932.                          658
          B. No pistol shall be sold (a) if the seller has reasonable cause to
       believe that the purchaser is not of sound mind or is a drug addict
       or has been convicted in the District of Columbia or elsewhere of a
       crime of violence or is under the age of eighteen years, and (b)
       unless the purchaser is personally known to the seller or shall present
       clear evidence of his identity. No machine gun, sawed-off shotgun,
       or blackjack shall be sold to any person other than the persons
       designated in section 14 hereof as entitled to possess the same, and
       then only after permission to make such sale has been obtained
       from the superintendent of police of the District of Columbia.
         4. A true record shall be made in a book kept for the purpose            Records.
       the form of which may be prescribed by the Commissioners, of all
       pistols, machine guns, and sawed-off shotguns in the possession of
       the licensee, which said record shall contain the date of purchase, the
       caliber, make, model, and manufacturer's number of the weapon,
       to which shall be added, when sold, the date of sale.
          5. A true record in duplicate shall be made of every pistol,
       machine gun, sawed-off shotgun, and blackjack sold, said record to
       be made in a book kept for the purpose, the form of which may be
       prescribed by the Commissioners of the District of Columbia and
       shall be personally signed by the purchaser and by the person effect-
       ing the sale, each in the presence of the other and shall contain the
       date of sale, the name, address, occupation, color, and place of birth
       of the purchaser, and, so far as applicable, the caliber, make, model,
       and manufacturer's number of the weapon, and a statement signed
       by the purchaser that he has never been convicted in the District of
       Columbia or elsewhere of a crime of violence. One copy of said
       record shall, within seven days, be forwarded by mail to the superin-
       tendent of police of the District of Columbia and the other copy
       retained b7 the seller for six years.
          6. No pistol or imitation thereof or placard advertising the sale        Display,   et.,   for-
                                                                                 bidden.
       thereof shall be displayed in any part of said premises where it can
       readily be seen from the outside. No license to sell at retail shall
       be granted to anyone except as provided in this section.
                           FPALE   INFORMATION FORBMDDEN

          SEC. 11. No person,   shall, in purchasing a pistol or in applying       False information or
                                                                                 evidence forbidden.
       for a license to carry   the same, or in purchasing a machine gun,
       sawed-off shotgun, or    blackjack within the District of Columbia,
       give false information   or offer false evidence of his identity.
                  ALTERATION OF IDENTIITNG MARKS PROHIBITED

                                                                             Alteration, etc., of
         SEC. 12. No person shall within the District of Columbia change, identification  marke,
       alter, remove, or obliterate the name of the maker, model, manu-    prohibited.
       facturer's number, or other i-ark or identification on any pistol,
       machine gun, or sawed-off shotgun. Possession of any pistol,
       machine gun, or sawed-off shotgun upon which any such mark shall
       have been changed, altered, removed, or obliterated shall be prima
       facie evidence that the possessor has changed, altered, removed, or
       obliterated the same within the District of Columbia: Provided, Proviso.
                                                                             Experimental work.
       however, That nothing contained in this section shall apply to any
       officer or agent of any of the departments of the United States or
       the District of Columbia engagedin experimental work.
                                      EXCEPTIONS

         SEC. 13. This Act shall not apply to toy or antique pistols unsuit-       Toy   etc., excepted.
       able for use as firearms.



                                                                                                 App. 50
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4422 Page 53 of 65

     654                            72d CONGRESS.          SESS. I.    CHS. 465,466.       JULY 8,1932.

                                               POSSESSION OF CERTAIN DANGEROUS WEAPONS

      Possession of certain        SEC. 14. No person shall within the District of Columbia possess any
     biddos weapons for-         machine gun, sawed-off shotgun, or any instrument or weapon of the
                                 kind commonly known as a blackjack, slung shot, sand club, sandbag,
                                 or metal knuckles, nor any instrument, attachment, or appliance for
                                 causing the firing of any firearm to be silent or intended to lessen or
       Proviso.                  muffle the noise of the firing of any firearms: Provided however,
      Exceptions.                That machine guns, or sawed-off shotguns, and blackjacis may be
                                 possessed by the members of the Army, Navy, or Marine Corps of
                                 the United States, the National Guard, or Organized Reserves when
                                 on duty, the Post Office Department or its employees when on duty,
                                 marshals, sheriffs, prison or jail wardens, or their deputies, policemen,
                                 or other duly appointed law-enforcement officers, officers or employees
                                 of the United States duly authorized to carry such weapons, banking
                                 institutions, public carriers who are engaged in the business of trans-
                                 porting mail, money, securities, or other valuables, wholesale dealers
                                 and retail dealers licensed under section 10 of this Act.
                                                                  PENALTIES

      Punishment for vio-          SEC. 15. Any violation of any provision of this Act for which no
    lations.                     penalty is specifically provided shall be punished by a fine of not
                                 more than $1,000 or imprisonment for not more than one year, or
                                 both.
                                                             CONSTITUTIONALITY
      Invalidity of any            SEc. 16. If any part of this Act is for any reason declared void,
    provision not to affect
    remainder,                   such invalidity shall not affect the validity of the remaining portions
                                 of this Act.
                                                          CERTAIN ACTS REPEALED

      Vol. 31,      p.   1328,     SEC. 17. The following sections of the Code of Law for the District
    repealed.
                                 of Columbia, 1919, namely, sections 855, 856, and 857, and all other
                                 Acts or parts of Acts inconsistent herewith, are hereby repealed.
                                   Approved, July 8, 1932.

                                 ICHAPTER 466.1
                                                           JOINT RESOLUTION
          iuly 8, 1932.
       II.I.  les. 462.1
                                 Making an approprIntion to provide transportation to their homes for veterans
     [Pub. Ras., No. 35.]            of the World War temporarily quartered in the District of Columbia.
                                   Resolved by the Senate and House of Representatives of the United
      World War veterans.
      Appropriation for, to
                                 States of Alneriea in Congress assembled, That to enable the Admin-
       prvd. tranportatio        istrator of Veterans' Affairs, upon the request of any honorably
        vmDistritof Colum-
    bia to their homes.          discharged veteran of the World War, temporarily quartered in the
      Post, p. 701.              Distridt of Columbia, who is desirous of returning to his home, to
                                 provide such veteran with railroad transportation thereto prior to
                                 July 15, 1932, together with travel subsistence at the rate of 75 cents
                                 per day, there is 'hereby appropriated, out of any money in the
      Proviso.                   Treasury not otherwise appropriated, the sum of $100,000: Provided,
      Credited as a loan.
                                 That all amounts expended under this appropriation in behalf of any
                                 veteran shall constitute a lean without interest which, if not repaid
                                 to the United State:, shall be deducted from any amounts payable
                                 to such veteran on his adjusted-service certificate.
                                   Approved, July 8, 1932.




                                                                                                             App. 51
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4423 Page 54 of 65


            Ch. 450]                     FIFTIETHI SESSION                           1169
            substance or matter of any kind which is injurious to person
            or property, or is nauseous, sickening, irritating or offensive
            to any of the senses.
                (2) It shall be unlawful to manufacture or prepare, or to
            possess any liquid, gaseous, or solid substance or matter of any
            kind which is injurious to person or property, or is nauseous,
            sickening, irritating or offensive, to any of the senses with
            intent to throw, drop, pour, deposit, relese, discharge or
            expose the same in, upon or about any theater, restaurant,
            place of business, place of amusenent, or any other place of
            public assemblage.
               (3) Penalty. Any person violating any of the provisions renety.
            hereof shall be punished by imprisonment in the county jail
            for not less than three months and not more than one year, or
            by a fine of not less than five hundred dollars and not more
            than two thousand dollars, or by both such fine and imprison-
            ment.
               (4) Any person who, in violating any of the provisions of t_ertain
                                                                             ,soa
            subdivision (1) of this section, wilfully employs or uses anyg,,,et,.
            liquid, gaseous or solid substance which may produce serious
            illness or permanent injury through being vaporized or other-
            wise disbursed in the air or who, in violating any of the pro-
            visions of subdivision (1) of this section, wilfully employs or
            uses any tear gas, mustard gas or any of the combinations or
            compounds thereof, or wilfully employs or uses acid or explo-
            siver, shall be guilty of a felony and shall be punished by renaty.
            imprisonment in the State prison for not less than one year and
            not more than five years.


                                    CHAPTER 450.

            An act to amend sections 1, 2, 3, 6, and 7 of an act entitled Stats. 1027.
              "An act regulating the sale, offering for sale, possession or P"638,
                             of machine   rifles, maehine  guns   and sub- amended,
              transportation
              machine guns, and providing a penalty for the violation
              thereof," approved May 16, 1927.
             [Approved by the Governor May 20, 1933.   In effect August 21, 1933.1

            The people of the State of California do enact as follows:

              SECTION   1. Section 3 of the act cited in the title hereof is state. 1031.
                                                                            p.2203.
            hereby amended to read as follows:
              See. 3. It shall be lawful for the Superintendent of the Permits re
            Division of Criminal Identification and Investigation    of the "Ine
                                                             the possessionguns.
            Department of Penology to issue permits for
            and transportation or possession or transportation of such
            machine guns, upon a showing satisfactory to him that good
            cause exists for the issuance thereof to the applicant for such
            permit; provided, that no permit shall be issued to a person
            who is under twenty-one years of age.



                                                                                        App. 52
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4424 Page 55 of 65

        1170                           STATUTES OF CALIFORNIA                 [Ch. 450
        state. 181,     SEc. 2.     Section 1 of said act is hereby amended to read as
        p.2208.       follows:
        Possession
        or sale of      Section 1. On and after the date upon which this act takes
        Maebine      effect every person, firm or corporation, who within the State
        V.           of California sells, offers for sale, possesses or knowingly trans-
                     ports any firearms of the kind commonly known as a machine
                     gun, except as herein prescribed, is guilty of a public offense
                     and upon conviction thereof shall be punished by imprison-
                     ment in the State Prison not to exceed five years or by a fine
                     not to exceed five thousand dollars or by both such fine and
                     imprisonment.
        Exceptions.     Provided, however, that nothing in this act contained shall
                     prohibit the sale to, purchase by, or possession of such firearms
                     by police departments and members thereof, sheriffs, and city
                     marshals, or the military or naval forces of this State or of
                     the United States for use in the discharge of their official
                     duties.
           088.1927.
        stats.
        p.              SEC. 3. Section 2 of said act is hereby amended to read
                     as follows:
        Mabins          See. 2. The term machine gun as used in this act shall be
         1n defined. construed to apply to and include all firearms known as

                     machine rifles, machine guns, or submachine guns capable of
                     discharging automatically and continuously loaded ammuni-
                     tion of any caliber in which the ammunition is fed to such
                     gun from or by means of clips, discs, drums, belts or other
                     separable mechanical device and all firearms which are auto-
                     matically fed after each discharge from or by means of clips,
                     discs, drums, belts or other separable mechanical device having
                     a capacity greater than ten cartridges.
        "tu.1031,       SEC. 4. Section 6 of said act is hereby amended to read
        P.220.,       as follows:
        Revocation     See. 6. Permits issued in accordance with this act may be
        of permits.  revoked by the issuing authority at any time when it shall
                     appear that the need for such firearms has ceased or that the
                     holder of the permit has used such firearms for purposes other
                     than those allowed by the permit or that the holder of the
                     permit has not exercised great care in retaining custody of
        stats. 1031, any weapons possessed under
                                                    the permit.
        P.2208.         SEC. 5. Section 7 of said act is hereby amended to read
                     as follows:
        Ileenses       See. 7. The Superintendent of the Division of Criminal
        to sell.     Identification and Investigation of the Deartment of Penol-
                      ogy may also grant licenses in a form to be prescribed by him
                      effective for not more than one year from the date of issuance,
                      to permit the sale at the place specified in the license of such
                      firearm subject to all of the following conditions, upon breach
                      of any of which the license shall be revoked:
        conditions.      3. Such business shall be carried on only in the place desig-
                      nated in the license.
                         2. Such license or a certified copy thereof must be displayed
                      on the premises in a place where it may easily be read.




                                                                                           App. 53
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4425 Page 56 of 65

           Ch. 451]                     FIFTIETH SESSION                            1171
             3. No such firearm shall be delivered to any person not
           authorized to receive the same under the provisions of this act.
             4. A complete record must be kept of sales made under the
           authority of the license, showing the name and address of the
           purchaser, the descriptions and serial numbers of the weapons
           purchased, the number and date of issue of the purchaser's
           permit, if any, and the signature of the purchaser or purchas-
           ing agent. This record shall be open to the inspection of any
           peace officer or other person designated by the Superintendent
           of the Bureau of Criminal Identification and Investigation.


                                 CHAPTER 451.
           An act to amend section 4041.11 of the Political Code, relating
                  to powers and duties of boards of stpervisors.
            [Approved by the Governor May 20, 1933.   In effect August 21, 1933.]

           The people of the State of California do enact as follows:
             SECTION 1. Section 4041.11 of the Political Code is hereby state. 1929,
           amended to read as follows:                                     P.1450.
             4041.11. (1) Under such limitations and restrictions asPound,,
           are prescribed by law, and in addition to jurisdiction and etc.
           powers otherwise conferred, the boards of supervisors, in their
           respective counties, shall have the jurisdiction and powers to
           maintain, regulate and govern public pounds, fix the limits
           within which animals shall not run at large, and appoint
           poundkeepers, who shall be paid out of the fines imposed and
           collected from the owners of impounded animals, and from no
           other source.
             (2) To provide for the prevention of injuries to sheep by Protecteou
           dogs, and to tax dogs and direct the application of the tax.      of sheep.
               (3) To provide for the destruction of gophers, squirrels, ruts.
           other wild animals, noxious weeds, plant diseases, and insects
           injurious to fruit or fruit Lees, or vines, or vegetable or plant
           life.
               (4) To provide by ordinances, not in conflict with the gen- Pmteod
           eral laws of the State, for the protection of fish and game, and game.
           may shorten the season for taking or killing of fish and game,
           within the dates fixed by the general State laws, but shall not
           lengthen the same.




                                                                                         App. 54
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4426 Page 57 of 65




         188]1            OF MINNESOTA FOR 1933                             231

        corrected thereby, and shall be certified by the proper officers of
        the municipality as to authorization and by an engineer or surveyor
        as to correctness, and the signatures of such persons shall be
        acknowledged in like manner as a. deed.
             Such plat or plats when so certified and acknowledged may be
        filed in the office of the register of deeds and the declaration thereon
        may be recorded at length in a "Book of Plat Certificates"; and
        when so filed and recorded such plat or plats and declaration to-
        gether with the record thereof shall be prima facie evidence in all
        matters shown or stated therein as to the lands covered thereby.
             This act shall not apply to a city whose charter provides for
        .official supervision of plats by municipal officers, commission or
        board.
            Approved April 10, 1933.




                          CHAPTER 189-H. F. No. 166
           An act to amend Mason's Minnesota Statutes of 1927, Section
        7456, relating to renewal of corporate existence.
         Be it enacted by the Legislature of the State of Minnesota:
           Section 1. Publication of notices of renewal of corporate
        existence.-That Mason's Minnesota Statutes of 1927, Section
        7456, be amended so as to read as follows:
         . "7456. No such resolution shall take effect until a duly certified
        copy thereof shall have been filed, recorded, and published in the
        same manner as its original certificate. Provided, that in the case
        of a co-operative association, it shall not be necessary to publish
        said resolution."
            Approved April 10, 1933.




                          CHAPTER 190-H. F. No. 189
           An act making it unlawful to use, own, possess, sell, control or
        transport a "machine gun", as hereinafter defined, and providing a
        penalty for the violation thereof.




                                                                                   App. 55
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4427 Page 58 of 65




               232                      SESSION LAWS                          [Chap.

               Be it enacted by the Legislature of the State of Minnesota:
                   Section 1. Definitions.-(a) Any firearm capable of loading
               or firing automatically, the magazine of which is capable of holding
               more than twelve cartridges, shall be a machine gun within the pro-
               visions of this Act.
                    (b) Any firearm capable of automatically reloading after each
               shot is fired, whether firing singly by separate trigger pressure or
               firing continuously by continuous trigger pressure; which said fire-
               arm shall have been changed, altered or modified to increase the
               magazine capacity from the original design as manufactured by
               the manufacturers thereof, or by the addition thereto of extra
               and/or longer grips or stocks to accomodate such extra capacity,
               or by the addition, modification and/or attachment thereto of any'
               other device capable of increasing the magazine capacity thereof,
               shall be a machine gun within the provisions of this Act.
                    (c) A twenty-two caliber light sporting rifle, capable of firing
               continuously by continuous trigger pressure, shall be a machine
               gun within the provisions of this Act. But a twenty-two caliber
               light sporting rifle, capable of automatically reloading but firing
               separately by separate trigger pressure for each shot, shall not be a
               machine gun within the provisions of this Act and shall not be
               prohibited hereunder, whether having a magazine capacity of twelve
               cartridges or more. But if the same shall have been changed,
               altered, or modified, as prohibited in section one (b) hereof, then
               the same shall be a machine gun within the provisions of this Act.
                    Sec. 2. Application.-This Act shall not apply to sheriffs,
               coroners, constables, policemen or other peace officers, or to any
               warden, superintendent or head keeper of any prison, penitentiary,
               county jail or other institution for retention of any person convicted
               of or accused of crime, while engaged in the discharge of official
               duties, or to any public official engaged in the enforcement of law;
               nor to any person or association possessing a machine gun not
               useable as a weapon and possessed as a curiosity, ornament or
               keepsake; when such officers and persons and associations so ex-
               cepted shall make and file with the Bureau of Criminal Appre-
               hension of this state within 30 days after the passage of this Act,
               a written report showing the name and address of such person or
               association and the official title and position of such officers and
               showing a particular description of such machine gun now owned
               or possessed by them or shall make such report as to hereinafter
               acquired machine guns within 10 days of the acquisition thereof;
                nor to any person legally summoned to assist in making arrests
               or Preserving peace, while said person so summoned is engaged in
               assisting such officer; nor shall this Act apply to the armed forces
               of the United States or of the State of Minnesota.




                                                                                   App. 56
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4428 Page 59 of 65




         190]              OF MINNESOTA FOR 1933                           233

             Sec. 3. Machine guns prohibited.-Any person who shall
         own, control, use, possess, sell or transport a machine gun, as herein
         defined, in violation of this Act, shall be guilty of a felony.
            Approved April 10, 1933.



                          CHAPTER 191-S. F. No. 336
            An act to amend Mason's Minnesota Statutes of 1927, Section
         646 relating to claims against counties.
         Be it enacted by the Legislature of the State of Minnesota:
             Section 1. Claims against county-appeal.-That Mason's
         Minnesota Statutes of 1927, Section 646, be amended to read as
         follows:
              "646. When any claim against a county is disallowed by the
         board in whole or in part, a claimant may appeal from its decisions
         to the district court by causing a written notice of such appeal to
         be filed in the office of the auditor within fifteen days after
         written notice mailed to said claimant by the county auditor show-
         ing the disallowance of said claim and giving security for costs,
         to be approved by the auditor, who shall forthwith hotify the county
         attorney thereof. When any claim against a county shall be allowed
         in whole or in part by such board, no order shall be issued in
         payment of the same or any part thereof until after fifteen days
         from date of the decision; and the county attorney may, on behalf
         and in the name of such county, appeal from such decision to the
         district court, by causing a written notice of such appeal to be
         filed in the office of the auditor within fifteen days after date of
         the decision appealed from; or any seven taxpayers of the county
         may in their own names appeal from such decision, to the district
         court by causing a written notice of appeal stating the grounds
         thereof to be filed in the office of the auditor within fifteen days
         after the date of the decision appealed from, and giving to the
         claimant security for his costs and disbursements to be approved by
         a judge of the district court; and thereafter no order shall be
         issued in payment of any such claim until a certified copy of the
         judgment of the court shall be filed in the office of the auditor.
         Upon the filing of such notice of appeal, the court shall acquire
         jurisdiction of the parties and of the subject matter, and may
         compel a return to be made as in the case of an appeal from a
         judgment of a justice of the peace.
            Approved April 10, 1933.




                                                                                  App. 57
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4429 Page 60 of 65




                Passed March 30, 1933.
                Approved April 6, 1933.

                     GEORGE WHITE,
                              Governor.
                 The sectional number herein is in conformity to the General Code.
                                                                 JouN W. BRICKER,
                                                                      A torney General

                Filed in the office of the Secretary of State at Columbus, Ohio, on
            the xoth day of April, A. D. 1933.
                                                                    GEORGE S. MYERS,
                                                                         Secretary of State.
           File No. 63.




                                         (House Bill No. 16)

                                              AN ACT
                   To supplement section 12819 of the General Code by the enactment of
                         supplemental sections 12819-3, 128194, 12819-5, 12819-6 and
                         12819-7, relative to the sale and possession of machine guns.

            Be it enacted by the General Assembly of the State of Ohio:

                SEcTION I. That section 128i9 of the General Code be supple-
            mented by the enactment of sections 12819-3, 12819-4, i2819-5, i2819-6
            and 12819-7, to read as follows:

           Definitions.
                 Sec. 12819-3. For the purpose of this act, a machine gun, a light
            machine gun or a sub-machine gun shall be defined as any firearm which
            shoots automatically, or any firearm which shoots more than eighteen
            shots semi-automatically without reloading. Automatically as above used
            means that class of firearms which, while the trigger on the firearm is held
            back continues to fire successive shots. Semi-automatically means that
            class of firearm which discharges one shot only each time the trigger is
            pulled, no manual reloading operation being necessary between shots.

           Machine gun permit; application; bond of applicant; exceptions.
                 Sec. 12819-4. No person shall own, possess, transport, have cus-
            tody of or use a machine gun, light machine gun or sub-machine gun, un-
            less he first procures a permit therefor from and at the discretion of the




                                                                                               App. 58
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4430 Page 61 of 65




              adjutant general of Ohio, who shall keep a complete record of each permit
              so issued. A separate permit shall be obtained for each gun so owned,
              possessed or used. The adjutant general shall require each applicant for
              such permit to give an accurate description of such weapon, the name of
              the person from whom it was or is to be obtained, the name of the person
              or persons to have custody thereof and the place of residence of the
              applicant and the custodian. Before obtaining such permit each applicant
              shall give bond to the state of Ohio, to be approved by the adjutant gen-
              eral in the sum of five thousand dollars, conditioned to save the public
              harmless by reason of any unlawful use of such weapon while under the
              control of such applicant or under the control of another with his consent;
              and any person injured by such improper use may have recourse on said
              bond. Provided, however, that this section shall not affect the right of
              the national guard of Ohio, sheriffs, regularly appointed police officers of
              incorporated cities and villages, regularly elected constables, wardens and
              guards of penitentiaries, jails, prisons, penal institutions or financial insti-
              tutions maintaining their own police force and such special officers as
              are now or may be hereafter authorized by law to possess and use such
              weapons when on duty. Any person who owns, possesses or has custody
              of a machine gun, light machine gun or sub-machine gun at the time
              when this section shall become effective, shall have thirty days there-
              after in which to comply with the provisions of this section.
              Penalty for possession, transportation, etc., without permit.
                  Sec. 12819-5. Whoever owns, possesses, transports or has custody
              of or uses a machine gun, light machine gun or sub-machine gun
              without a permit, as provided by section 12819-4 of the General Code,
              or whoever having such permit, uses or consents to the use by another of
              such weapon in an unlawful manner, shall be guilty of a felony and upon
              conviction thereof, shall be imprisoned in the penitentiary not less than
              one nor more than ten years.

              Requirements for sale, etc.; penalty for violation.
                    Sec. 12819-6. Whoever sells, barters or gives to another a machine
              gun, light machine gun or sub-machine gun, shall first require exhibition
              of the permit provided by section 12819-4 of the General Code, and shall
              use the information contained in such permit to make a complete record
              of such transaction, containing the date of the permit and of the transfer
              together with the names of the parties thereto, which record shall be pre-
              served by such transferor for a period of five years. Whoever violates
              this section shall, upon conviction, be imprisoned in the penitentiary not
              less than one or more than five years. This section shall not apply to
              the barter or sale of machine guns, light machine guns or sub-machine
              guns to those not required by section 12819-4 of the General Code to
              procure such permit.

              War trophies excepted.
                   Sec. 12819-7.    This act shall not apply to captured war trophies




                                                                                                 App. 59
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4431 Page 62 of 65



        1934]                          ACTS OF ASSEMBLY

        CHAP. 95.-An ACT to cmpower the councils of cities and towns to release the
           liability and lients for interest, penalties and accrued costs, or any part thereof,
           on unpaid taxes due such cities and towns for any year or years to and in-
           cluding 1933, provided such taxes are paid within one hundred and twenty
           days after this act is in force.                                          [H B 48]

                                      Approved March 7, 1934

             1. Be it enacted by the General Assembly of Virginia, That the
        councils of cities and towns are hereby empowered to release all persons,
        firms, associations and corporations from all liability, for interest,
        penalties and accrued costs on any taxes due such respective cities and
        towns for any year or years prior to and including the year nineteen
        hundred and thirty-three, that are unpaid at the time the ordinance re-
        lieving same goes into effect, provided such unpaid taxes are paid such
        cities or towns within one hundred and twenty days after the date this
        act shall be in force.
             2. That nothing in this act contained shall empower any such coun-
        cil to release any liability for interest, penalties and accrued costs, or
        any part thereof, on such unpaid taxes as are not paid within the one
        hundred and twenty days aforesaid.
             3. By reason of the necessity of immediately granting said councils
        power to grant taxpayers the above relief, an emergency is declared to
        exist, and this act shall be in force from its passage.



         CHAP. 96.-An ACT to define the term "machine gn"; to declare the use and
            possession of a machine gun, for certain purposes, a crine and to prescribe
             the punishment therefor; to require manufacturers, dealers and other persons,
             with certain exemptions, in possession thereof, to register all machine guns
             with the Secretary of the Commonwealth; to keep records of and report
             transfers and sales to the said Secretary; to allow inspection of records and
             of machine guns by peace officers; to provide for seizures and search war-
              rants; to prescribe rules of evidence and presumptions; to provide penalties,
             and to repeal all inconsistent acts.                                [S B 110]

                                       Approved    farch 7, 1934

             1. Be it enacted by the General Assembly of Virginia, as follows:
             Section 1. Where used in this act:
              (a) "Machine gun" applies to and includes a weapon of any descrip-
         tion by whatever name known, loaded or unloaded, from which more
         than seven shots or bullets may be rapidly, or automatically, or semi-
         automatically discharged from a magazine, by a single function of the
         firing device, and also applies to and includes weapons, loaded or un-
         loaded, from which more than sixteen shots or bullets may be rapidly,
         automatically, semi-automatically or otherwise discharged without re-
         loading.
              (b) "Crime of violence" applies to and includes any of the follow-
         ing crimes or an attempt to commit any of the same, namely, murder,
         manslaughter, kidnapping, rape, mayhem, assault with intent to maim,




                                                                                                  App. 60
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4432 Page 63 of 65



                                         ACTS OF ASSEMBLY

               disable, disfigure or kill, robbery, burglary, housebreaking, breaking and
               entering, and larccny.
                    (c) "Person" applies to and includes firm, partnership, association
               or corporation.
                   Section 2. Possession or use of a machine gun in the perpetration
              or attempted perpetration of a crime of violence is hereby declared to
              be a crime punishlable by death or by imprisonment in the State peni-
              tentiary for a term of not less than twenty years.
                   Section 3. Unlawful possession or use of a machine gun for often-
              sive or aggressive purpose is hereby declared to be a crime punishable
              by imprisonment in the State penitentiary for a term of not less than
              tell years.
                   Section 4. Possession or use of a machine gun shall be presumed to
              be for offensive or aggressive purpose:
                   (a) When tile machine gun is on premises not owned or rented,
              for bona fide permanent residence or business occupancy, by the per-
              son in whose possession the machine gun may be found; or
                   (b) When in the possession of, or used y,. an unnaturalized foreign-
              born person, or a person who has been convicted of a crime of violence
              in any court of record, state or federal, of the United States of America,
              its territories or insular possessions ; or
                   (c) When the machine gun is of tile kind described in section eight
              and has net been registered as in said section required ; or
                   (d) Wxhen empty or loaded pistol shells of thirty (thirty one-hun-
              dredths inch or seven and sixty-three one-hundredths millimeter) or
              larger caliber which have been or are susceptible of use in the machine
             gun are found in the immediate vicinity thereof.
                   Section 5. The presence of a machine gun in any room, boat, or
             vehicle shall be prina facie evidence of the possession or use of the
             machine gun by each person occupying the room, boat, or vehicle where
             the weapon is found.
                   Section 6. Nothing contained in this act shall prohibit or interfere
             with
                  First. Tile manufacture for, and sale of, machine guns to the mili-
             tary forces or the peace officers of tile United States or of any political
             subdivision thereof, or tile transportation required for that purpose.
             This act shall not apply to machine guns and automatic arms issued
             to the National Guard of Virginia by the United States or such arms
             used by tile United States Army or Navy or in the hands of troops of
             the National Guards of other States or Territories of tile United States
             passing through Virginia, or such arms as may be provided for the
             officers of the State Police or officers of penal institutions.
                  Second. The possession of a machine gun for scientific purposes, or
             the possession of a machine gun not usable as a weapon and possessed
             as a curiosity, ornament, or keepsake;
                  Third. The possession of a machine gun other than one adapted to
             use pistol cartridges of thirty (thirty one-hundredths inch or seven and
             sixty-three one-hundredths millimeter) or larger caliber, for a purpose
             manifestly not aggressive or offensive.




                                                                                      App. 61
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4433 Page 64 of 65




         19341                      ACTS OF ASSEMBLY

              Section 7. Every manufacturer or dealer shall keep a register of all
         machine guns manufactured or handled by him. This register shall
         show the model and serial number, (late of manufacture, sale, loan,
         gift, delivery or receipt, of every machine gun, the name, address, and
         occupation of the person to whom the machine gun was sold, loaned,
         given or delivered, or from whom it was received; and the purpose for
         which it was acquired by the person to whom the machine gun was sold,
         loaned, given or delivered, or from whom received. Upon demand
         every manufacturer or dealer shall permit any marshal, sheriff or
         police officer to inspect his entire stock of machine guns, parts, and
         supplies therefor, and shall produce the register, herein required, for
         inspection. A violation of any provision of this section sha be punish-
         able by a fine of not less than one hundred dollars nor more than one
         thousand dollars.
              Section 8. Every machine gun now in this State adapted to use
         pistol cartridges of thirty (thirty one-hundredths inch or seven and
         sixty-three one-hundredths millimeter) or larger caliber shall be regis-
         tered in the office of the Secretary of the Commonwealth on the effective
         date of this act, and annually thereafter. If acquired hereafter it shall
         be registered within twenty-four hours after its acquisition. Blanks
         for registration shall be prepared by the Secretary of the Common-
         wealth, and furnished upon application. To comply with this section the
         application as filed must show the model and serial number of the gun,
         the name, address and occupation of the person in possession, and from
         whom and the purpose for which, the gun was acquired. The Secretary
         of the Commonwealth shall immediately upon registration required in
         this section furnish the registrant with a certificate of registration,
         which shall be kept by the registrant and produced by him upon demand
         by any peace officer. Failure to keep or produce such certificate for
          inspection shall be a misdemeanor and punishable by a fine of not less
         than five nor more thanl one thousand dollars, and any peace officer
         may, without warrant, seize the machine gun and apply for its con-
          fiscation as provided in section nine of this act. The registration data
          shall not be subject to inspection by the public. Any person failing to
          register any gun as required by this section, shall be presumed to possess
          the same for offensive or aggressive purpose.
              Section 9. Warrant to search any house or place and seize any
          machine gun adapted to use pistol cartridges of thirty (thirty one-hun-
          dredths inch or seven and sixty-three one-hundredths millimeter) or
          larger caliber possessed in violation of this act may issue in the same
          manner and under the same restrictions as provided by law for stolen
          property, and any court of record, upon application of the Common-
          wealth's attorney, a police officer or conservator of the peace, shall have
          jurisdiction and power to order any machine gun, thus or otherwise
          legally seized, to be confiscated and either destroyed or delivered to a
          peace officer of the State or a political subdivision thereof.
               Section 10. If any provision of this act or the application thereof to
          any person or circumstances is held invalid, such invalidity shall not
          affect other provisions or applications of the act which can be given



                                                                                        App. 62
Case 3:19-cv-01537-BEN-JLB Document 34-2 Filed 01/24/20 PageID.4434 Page 65 of 65



                                           ACTS OF ASSEMBLY


             effect without the invalid provision or application, and to this end the
             provisions of this act are declared to be severable.
                 Section 11. This act shall be so interpreted and construed as to
             effectuate its general purpose to make uniform the law of those states
             which enact it.
                 Section 12. This act may be cited as the Uniform Machine Gun Act.
                 Section 13. All acts or parts of acts which are inconsistent with the
             provisions of this act are hereby repealed.



             CHAP. 97.-An ACT to make effective the Constitutional provision to the effect
                that the General Assembly shall est,)blish and maintain an efficient system of
                public free schools throughout the State, and to repeal all acts and parts of
                acts inconsistent with this act.                                    [S B 153]

                                         Approved March 7, 1934

                  Whereas, section one hundred and twenty-nine of the Constitution
               of Virginia provides that "The General Assembly shall establish aild
              maintain an efficient system of public free schools throughout the
              State," now, therefore,
                  1. Be it enacted by the General Assembly of Virginia, as follows:
                  Section 1. The school board of each and every school division in
              the State is hereby empowered and required to maintain the public free
              schools of such division for a period of at least eight months or one
              hundred and sixty teaching days in each school year. In order that
              each school division may have the funds necessary to enable the school
              board to maintain the elementary and high schools thereof for such
              minimum terms, it is hereby provided that when any county, city or
              town has legally complied with the existing laws with reference to local
              school levies, such school '1vision or divisions shall be allotted out of
             the public school funds held in the treasury of the State for each group
             of twenty-five to forty pupils in average daily attendance, a sum equal
             to the amount to be derived by dividing said public school fund by the
             number of groups of twenty-five to forty pupils in average daily attend-
             ance in the State, depending upon the density of population, to be ap-
             portioned by the State Board of Education, as provided in section one
             hundred and thirty-five of the Constitution and in conformity with the
             provisions of the Code and of the Acts of the Assembly under such
             rules and regulations as may be set up by said State Board of Education.
                 Section 2. That in addition the counties and cities shall provide,
             from local school taxes, as provided in section one hundred and thirty-
             six of the Constitution of Virginia, for the supplementing of their in-
            structional programs such amounts as will insure the services of proper-
            ly prepared and effective teaching personnel, and to the degree that
            financial ability and community interest in education will permit; pro-
            vided further, that the counties and cities shall provide, in keeping with
            the laws already existing, such funds as may be necessary for debt ser-
            vice, capital outlay, transportation, general operation and maintenance.



                                                                                            App. 63
